 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 8, 2007

among

CPI CORP.

as the Company

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent

and

LASALLE BANK NATIONAL ASSOCIATION,

as Sole Lead Arranger and Sole Bookrunner

 

 

1377643.07

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

SECTION 1

DEFINITIONS.

1

 

1.1

Definitions.

1

 

1.2

Other Interpretive Provisions.

24

SECTION 2

COMMITMENTS OF THE LENDERS; BORROWING,

 

CONVERSION AND LETTER OF CREDIT PROCEDURES.

26

 

2.1

Commitments.

26

 

2.1.1

Revolving Commitment.

26

 

2.1.2

Term B Loan Commitment.

26

 

2.1.3

L/C Commitment.

27

 

2.2

Loan Procedures.

28

 

2.2.1

Various Types of Loans.

28

 

2.2.2

Borrowing Procedures.

28

 

2.2.3

Conversion and Continuation Procedures.

29

 

2.2.4

Swing Line Facility.

30

 

2.3

Letter of Credit Procedures.

32

 

2.3.1

L/C Applications.

32

 

2.3.2

Participations in Letters of Credit.

32

 

2.3.3

Reimbursement Obligations.

33

 

2.3.4

Funding by Lenders to Issuing Lender.

34

 

2.4

Increase in Commitments.

34

 

2.5

Commitments Several.

36

 

2.6

Certain Conditions.

36

 

2.7

Funding and Availability.

36

 

2.7.1

Funding by Lenders; Presumption by Administrative Agent.

36

 

2.7.2

Payments by Company; Presumptions by Administrative Agent.

37

SECTION 3

EVIDENCING OF LOANS.

37

 

3.1

Notes.

37

 

3.2

Recordkeeping.

37

SECTION 4

INTEREST.

38

 

4.1

Interest Rates.

38

 

4.2

Interest Payment Dates.

38

 

4.3

Setting and Notice of LIBOR Rates.

38

 

4.4

Computation of Interest.

39

SECTION 5

FEES.

39

 

5.1

Non-Use Fee.

39

 

5.2

Letter of Credit Fees.

39

 

5.3

Administrative Agent’s Fees.

39

SECTION 6

REDUCTION OR TERMINATION OF THE REVOLVING
COMMITMENT; PREPAYMENTS.                                          
                                           40

 

6.1

Reduction or Termination of the Revolving Commitment.

40

 

6.1.1

Voluntary Reduction or Termination of the Revolving

 

Commitment.

40

 

6.1.2

All Reductions of the Revolving Commitment.

40

 

6.2

Prepayments.

40

 

6.2.1

Voluntary Prepayments.

40

 

--------------------------------------------------------------------------------



 

6.2.2

Mandatory Prepayments.

40

 

6.3

Manner of Prepayments.

42

 

6.3.1

All Prepayments.

42

 

6.4

Repayments.

42

 

6.4.1

Revolving Loans.

42

 

6.4.2

Term B Loans.

42

SECTION 7

MAKING AND PRORATION OF PAYMENTS; TAXES.

43

 

7.1

Making of Payments.

43

 

7.2

Application of Certain Payments.

43

 

7.3

Due Date Extension.

43

 

7.4

Taxes.

43

SECTION 8

INCREASED COSTS; SPECIAL PROVISIONS

 

FOR LIBOR LOANS.

46

 

8.1

Increased Costs.

46

 

8.2

Capital Requirements.

46

 

8.3

Changes in Law Rendering LIBOR Loans Unlawful.

47

 

8.4

Funding Losses.

47

 

8.5

Right of Lenders to Fund through Other Offices.

47

 

8.6

Discretion of Lenders as to Manner of Funding.

48

 

8.7

Certificates for Reimbursement; Conclusiveness of Statements;

 

Survival of Provisions.

48

 

8.8

Delay in Requests.

48

 

8.9

Replacement of Lenders.

48

 

8.10

Designation of a Different Lending Office.

49

SECTION 9

REPRESENTATIONS AND WARRANTIES.

49

 

9.1

Organization; Locations of Executive Office; FEIN.

49

 

9.2

Authorization; No Conflict.

50

 

9.3

Validity and Binding Nature.

50

 

9.4

Financial Condition.

50

 

9.5

No Material Adverse Change.

51

 

9.6

Litigation and Contingent Liabilities.

51

 

9.7

Ownership of Properties; Liens.

51

 

9.8

Equity Ownership; Subsidiaries.

51

 

9.9

Pension Plans.

51

 

9.10

Investment Company Act.

52

 

9.11

Public Utility Holding Company Act.

52

 

9.12

Regulation T, U and X.

52

 

9.13

Taxes.

53

 

9.14

Solvency, etc.

53

 

9.15

Environmental Matters.

53

 

9.16

Insurance.

54

 

9.17

Real Property.

54

 

9.18

Information.

54

 

9.19

Intellectual Property.

54

 

9.20

Burdensome Obligations.

55

 

9.21

Labor Matters.

55

 

--------------------------------------------------------------------------------



 

9.22

No Default.

55

 

9.23

Sears Agreements.

56

 

9.24

Wal-Mart Agreements.

56

 

9.25

Dormant Entities.

56

 

9.26

Subordinated Debt.

56

 

9.27

PCA Acquisition Documents.

57

SECTION 10

AFFIRMATIVE COVENANTS.

57

 

10.1

Reports, Certificates and Other Information.

57

 

10.1.1

Annual Report.

57

 

10.1.2

Interim Reports.

57

 

10.1.3

Compliance Certificates.

58

 

10.1.4

Reports to the SEC and to Shareholders.

58

 

10.1.5

Notice of Default, Litigation and ERISA Matters.

58

 

10.1.6

Management Reports.

59

 

10.1.7

Projections.

59

 

10.1.8

Other Information.

60

 

10.1.9

Retail Location Closings and Openings.

60

 

10.1.10

Capital Expenditure Report.

60

 

10.1.11

Subordinated Debt Notices.

60

 

10.1.12

Notice of Claims under the PCA Acquisition Documents.

60

 

10.1.13

Schedule 9.1.

60

 

10.1.14

Collateral Value Information.

60

 

10.1.15

Notice of Lease Extension or New Leases.

61

 

10.2

Books, Records and Inspections.

61

 

10.3

Maintenance of Property; Insurance.

61

 

10.4

Compliance with Laws; OFAC/BSA Provision; Payment of Taxes

 

and Liabilities.

62

 

10.5

Maintenance of Existence, etc.

63

 

10.6

Use of Proceeds.

63

 

10.7

Employee Benefit Plans.

63

 

10.8

Environmental Matters.

64

 

10.9

Further Assurances.

64

 

10.10

Deposit Accounts.

65

 

10.11

Redemptions.

65

 

10.12

Interest Rate Protection.

65

 

10.13

Acquisition Documents.

65

 

10.14

PCA Real Estate Collateral.

65

 

10.15

Collateral Access Agreements.

66

SECTION 11

NEGATIVE COVENANTS

66

 

11.1

Debt.

66

 

11.2

Liens.

68

 

11.3

Operating Leases.

69

 

11.4

Restricted Payments.

69

 

11.5

Mergers, Consolidations, Sales.

70

 

11.6

Modification of Organizational Documents.

72

 

11.7

Transactions with Affiliates.

72

 

--------------------------------------------------------------------------------



 

11.8

Inconsistent Agreements.

73

 

11.9

Business Activities; Issuance of Equity.

73

 

11.10

Investments.

73

 

11.11

Restriction of Amendments to Certain Documents.

74

 

11.12

Restriction of Amendments to Subordinated Debt Documents, the PCA
Acquisition Documents, and Acquisition
Documents.                                                            74

 

11.13

Transactions with Sears or Wal-Mart.

74

 

11.14

Dormant Entities.

74

 

11.15

Fiscal Year.

75

 

11.16

Financial Covenants.

75

 

11.16.1

Total Funded Debt to EBITDA Ratio.

75

 

11.16.2

Minimum EBITDA.

75

 

11.16.3

Interest Coverage Ratio.

75

SECTION 12

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

75

 

12.1

Initial Credit Extension.

76

 

12.1.1

Financial Statements.

76

 

12.1.2

Notes.

77

 

12.1.3

Authorization Documents.

77

 

12.1.4

Consents, etc.

77

 

12.1.5

Letter of Direction.

77

 

12.1.6

Reaffirmation to Guaranty and Collateral Agreement.

77

 

12.1.7

Opinions of Counsel.

78

 

12.1.8

Insurance.

78

 

12.1.9

Payment of Fees.

78

 

12.1.10

Solvency Certificate.

78

 

12.1.11

Search Results; Lien Terminations.

78

 

12.1.12

Filings, Registrations and Recordings.

78

 

12.1.13

Closing Certificate.

78

 

12.1.14

No Material Adverse Change.

78

 

12.1.15

Wal-Mart Extension.

79

 

12.1.16

Disclosure.

79

 

12.1.17

PCA Acquisition.

79

 

12.1.18

Governmental Approvals.

79

 

12.1.19

Bankruptcy Court Approval.

80

 

12.1.20

Other.

80

 

12.1.21

Real Estate Documents

 

(other than the PCA Real Estate Collateral).

80

 

12.2

Conditions.

80

 

12.2.1

Compliance with Warranties, No Default, etc.

80

 

12.2.2

Confirmatory Certificate.

80

SECTION 13

EVENTS OF DEFAULT AND THEIR EFFECT.

81

 

13.1

Events of Default.

81

 

13.1.1

Non-Payment of the Loans, etc.

81

 

13.1.2

Non-Payment of Other Debt.

81

 

13.1.3

Other Material Obligations.

81

 

13.1.4

Bankruptcy, Insolvency, etc.

81

 

--------------------------------------------------------------------------------



 

13.1.5

Non-Compliance with Loan Documents.

82

 

13.1.6

Representations; Warranties.

82

 

13.1.7

Pension Plans.

82

 

13.1.8

Judgments.

82

 

13.1.9

Invalidity of Collateral Documents, etc.

83

 

13.1.10

Sears Agreements; Wal-Mart Agreements.

83

 

13.1.11

Guaranty.

83

 

13.1.12

Change of Control.

83

 

13.1.13

Closing of Locations.

83

 

13.1.14

Material Adverse Effect.

84

 

13.1.15

Invalidity of Subordination Provisions, etc.

84

 

13.2

Effect of Event of Default.

84

 

13.3

Setoff.

85

 

13.4

Sharing of Payments.

85

SECTION 14

THE AGENTS.

86

 

14.1

Appointment and Authorization.

86

 

14.2

Issuing Lender.

86

 

14.3

Delegation of Duties.

86

 

14.4

Exculpation of Administrative Agent.

87

 

14.5

Reliance by Administrative Agent.

87

 

14.6

Notice of Default.

88

 

14.7

Credit Decision.

88

 

14.8

Indemnification.

88

 

14.9

Administrative Agent in Individual Capacity.

89

 

14.10

Successor Administrative Agent.

89

 

14.11

Administrative Agent May File Proofs of Claim.

90

 

14.12

Other Agents; Arrangers and Managers.

91

 

14.13

Collateral Matters.

91

SECTION 15

GENERAL.

91

 

15.1

Waiver; Amendments.

91

 

15.2

Confirmations.

93

 

15.3

Notices.

93

 

15.4

Computations.

94

 

15.5

Costs, Expenses and Taxes.

94

 

15.6

Assignments; Participations.

95

 

15.6.1

Successors and Assigns Generally.

95

 

15.6.2

Certain Pledges.

98

 

15.7

GOVERNING LAW.

98

 

15.8

Confidentiality.

98

 

15.9

Severability.

99

 

15.10

Nature of Remedies.

99

 

15.11

Entire Agreement.

99

 

15.12

Counterparts.

100

 

15.13

Electronic Execution of Assignments.

100

 

15.14

No Third Party Beneficiaries.

100

 

15.15

Captions; Recitals.

100

 

--------------------------------------------------------------------------------



 

15.16

Customer Identification - USA Patriot Act Notice.

100

 

15.17

INDEMNIFICATION BY THE COMPANY.

100

 

15.18

Nonliability of Lenders; Waiver of Consequential Damages, Etc.

102

 

15.19

FORUM SELECTION AND CONSENT TO JURISDICTION.

103

 

15.20

WAIVER OF JURY TRIAL.

103

 

15.21

Statutory Notice - Oral Commitments.

103

 

 

 

 

 

ANNEXES

 

i

1377643.07

 

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 8, 2007 (this
“Agreement”), is entered into among CPI CORP., a Delaware corporation (the
“Company”), the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity,
“LaSalle”), as administrative agent for the Lenders.

A.           The Company, Administrative Agent, LaSalle and the lenders named
therein or party thereto from time to time (the “Existing Lenders”), entered
into an Amended and Restated Credit Agreement dated as of November 30, 2005 (as
amended from time to time, the “Existing Loan Agreement”).

B.           The Company, Administrative Agent and the Lenders desire to, and
have agreed to, amend and restate the Existing Loan Agreement into this
Agreement, and this Agreement is not a novation of the Existing Loan Agreement
nor is it a release of any Lien granted by the Company or any Loan Party in
favor of the Administrative Agent.

C.           The Lenders have agreed to make available to the Company a term
loan and a revolving credit facility (which includes letters of credit) upon the
terms and conditions set forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 

SECTION 1

DEFINITIONS.

1.1

Definitions.  When used herein the following terms shall have the following
meanings:

363/365 Order shall mean a final, non-appealable order of the Bankruptcy Court
entered pursuant to Bankruptcy Code Sections 363 or 365 that (i) is in form
reasonably satisfactory to the Administrative Agent; (ii) approves the sale of
the assets of PCA to be purchased under the PCA Acquisition Documents by the
Company pursuant to the terms of the PCA Acquisition Documents and the
provisions of the Bankruptcy Code (including, without limitation, Bankruptcy
Code Section 363); (iii) approves PCA’s assignment of all of the Assumed
Agreements (as defined in the PCA Acquisition Documents) to the Company pursuant
to Section 365 of the Bankruptcy Code; (iv) provides that the transfer of the
assets to be purchased under the PCA Acquisition Documents by the Company shall:
(a) be free and clear of all liens and encumbrances except Liens listed on
Schedule 11.2, (b) constitute a legal, valid and effective transfer of such
assets, which shall be binding upon any subsequent Chapter 11 trustee that may
be appointed in any case having jurisdiction over PCA (including PCA as a
reorganized entity) or the appropriate representative of the PCA (including PCA
as a reorganized entity), (c) constitute a transfer in exchange for reasonably
equivalent value and fair consideration under the Bankruptcy Code and the laws
of the United States, any State, territory, possession or the District of
Columbia, (d) constitute a transaction undertaken in good faith on behalf of PCA
and the Company, and (e) not subject the Company to any liability by reason of
the purchase of such

 

1377643.07

 

--------------------------------------------------------------------------------



assets under any state, territorial or federal law, including liability for any
matter relating to the assets as a successor transferee; and (v) contain
provisions finding that all existing defaults in the Assumed Agreements (as such
term is defined in the PCA Acquisition Documents) to be assigned to the Buyer
have been cured and/or establishing the Cure Costs (as such term is defined in
the PCA Acquisition Documents), if any, which must be paid by PCA or the Company
in order to cure the Assumed Agreements.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

Acquisition Documents means in the case of any Acquisition permitted hereunder,
the documents to which the Company or any other Loan Party is a party and under
which such Acquisition permitted hereunder is consummated.

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

Affected Loan - see Section 8.3.

Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

Agent Fee Letter means the Fee Letter dated as of March 26, 2007, by and between
the Company and the Administrative Agent together with any other fee letter or
similar agreement executed from time to time between the Company and the
Administrative Agent, whether on, prior to or after the date hereof.

Agreement - see the Preamble.

Applicable Margin means:

(A) for any day, the rate per annum set forth below opposite the level (the
“Level”) then in effect, it being understood that the Applicable Margin for
(i) LIBOR Loans that are Revolving Loans shall be the percentage set forth under
the column “LIBOR Margin Revolving Loans”, (ii) Base Rate Loans that are
Revolving Loans shall be the percentage set forth under the column “Base Rate
Margin Revolving Loans”, (iii) the Non-Use Fee Rate shall be the percentage set
forth under the column “Non-Use Fee Rate” and (iv) the L/C Fee shall be the
percentage set forth under the column “L/C Fee Rate”:

 

2

1377643.07

 

--------------------------------------------------------------------------------



 

 

Level

 

Total Funded Debt

to EBITDA Ratio

 

LIBOR

Margin Revolving Loans

 

Base Rate

Margin Revolving Loans

 

Non-Use

Fee Rate

 

L/C Fee

Rate

 

I

Greater than or equal to 2.00 to 1.00

2.500%

1.000%

0.500%

2.500%

II

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

2.2500%

0.750%

0.375%

2.250%

III

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

2.000%

0.500%

0.300%

2.000%

IV

Less than 1.00 to 1.00

1.750%

0.250%

0.250%

1.750%

 

The LIBOR Margin Revolving Loans, the Base Rate Margin Revolving Loans, the
Non-Use Fee Rate and the L/C Fee Rate shall be adjusted, to the extent
applicable, on the fifth (5th) Business Day after the Company provides or is
required to provide the annual and quarterly financial statements and other
information pursuant to Section 10.1.1 or 10.1.2, as applicable, and the related
Compliance Certificate, pursuant to Section 10.1.3. Notwithstanding anything
contained in this paragraph to the contrary, (a) if the Company fails to deliver
such financial statements and Compliance Certificate in accordance with the
provisions of Section 10.1.1, 10.1.2 and 10.1.3, the LIBOR Margin Revolving
Loans, the Base Rate Margin Revolving Loans, the Non-Use Fee Rate and the L/C
Fee Rate shall be based upon Level I above beginning on the date such financial
statements and Compliance Certificate were required to be delivered until the
fifth (5th) Business Day after such financial statements and Compliance
Certificate are actually delivered, whereupon the Applicable Margin shall be
determined by the then current Level; (b) no reduction to any Applicable Margin
shall become effective at any time when an Event of Default or Unmatured Event
of Default has occurred and is continuing; and (c) the initial Applicable Margin
on the Closing Date shall be based on Level I until the date on which the
financial statements and Compliance Certificate are required to be delivered for
the Fiscal Quarter ending November 10, 2007.

(B) for any day, the rate per annum set forth below opposite the Level then in
effect, it being understood that the Applicable Margin for LIBOR Loans that are
Term B Loans shall be the percentage set forth under the column “LIBOR Margin
Term B Loans”, and Base Rate Loans that are Term B Loans shall be the percentage
set forth under the column “Base Rate Margin

 

3

1377643.07

 

--------------------------------------------------------------------------------



Term B Loans”. The LIBOR Rate Margin for Term B Loans and the Base Rate Margin
for Term B Loans shall be at Level I, provided, however, that if the Company
provides annual and quarterly financial statements and other information
pursuant to Section 10.1.1 or 10.1.2, as applicable, and the related Compliance
Certificate, pursuant to Section 10.1.3 showing for two consecutive Computation
Periods that the ratio of Total Debt to EBITDA is less than 1.00 to 1.00, then
at all times thereafter, subject to the terms and conditions of this Agreement,
including, without limitation, the provisions relating to the Default Rate, the
LIBOR Rate Margin for Term B Loans and the Base Rate Margin for Term B Loans
shall be at Level II. Notwithstanding anything contained in this paragraph to
the contrary, no reduction to LIBOR Rate Margin for Term B Loans and the Base
Rate Margin for Term B Loans shall become effective at any time when an Event of
Default has occurred and is continuing.

 

Level

Ratio of Total Debt to EBITDA

LIBOR Rate Margin Term B Loans

Base Rate Margin Term B Loans

I

Greater than or equal to 1.00 to 1.00

2.750%

1.250%

II

Less than 1.00 to 1:00 for two consecutive Computation Periods

 

2.250%

 

0.750%

 

 

Applicable Percentage means with respect to any Lender:

(a)          with respect to a Lender’s obligation to make Revolving Loans,
participate in Letters of Credit, reimburse the Issuing Lender, and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(x) prior to the Revolving Commitment being terminated or reduced to zero, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment, by
(ii) the aggregate Revolving Commitment of all Lenders and (y) from and after
the time the Revolving Commitment has been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate unpaid principal amount of
such Lender’s Revolving Outstandings (after settlement and repayment of all
Swing Line Loans by the Lenders) by (ii) the aggregate unpaid principal amount
of all Revolving Outstandings;

 

(b)          with respect to a Lender’s obligation to make a Term B Loan and
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) the principal amount of such Lender’s Term B
Loan by (ii) the principal amount of all Term B Loans of all Lenders;

 

(c)          with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment plus such
Lender’s Term B Loan Commitment, by (ii) the aggregate amount of Revolving
Commitment of all Lenders plus the Term B Loan Commitment of all Lenders;
provided that in the event the Commitments have been terminated or reduced to
zero, Applicable Percentage shall be the percentage obtained by dividing (a) the
principal amount of such Lender’s Revolving Outstandings (after settlement and
repayment of all Swing Line Loans by the Lenders) plus the unpaid principal
amount of such Lender’s Term B Loan by (b) the principal amount of all
outstanding Revolving Outstandings plus the unpaid principal amount of all Term
B Loans of all Lenders.

 

4

1377643.07

 

--------------------------------------------------------------------------------



 

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof), including a Sale Leaseback, other than (a) the Disposition of any
asset which is to be replaced, and is in fact replaced, within 180 days with
another asset performing the same or a similar function or that is otherwise
useful in the business of a Loan Party, (b) the sale or lease of inventory or
obsolete equipment, including, without limitation, any excess equipment, in the
ordinary course of business and (c) other Dispositions in any Fiscal Year the
Net Cash Proceeds of which do not in the aggregate exceed $500,000.

Assignment and Assumption Agreement means an assignment and assumption agreement
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by this Agreement), and accepted by the Administrative
Agent, in substantially the form of Exhibit C or any other form chosen by
Administrative Agent in its reasonable discretion or otherwise approved by the
Administrative Agent.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, and all court costs and similar legal
expenses.

Bankruptcy Code means Title 11 of the United States Code, together with all
rules promulgated thereunder, as any of the foregoing may be amended or replaced
from time to time.

Bankruptcy Court means the United States Bankruptcy Court for the Southern
District of New York, with jurisdiction over Case No. 06-22541 with respect to
PCA, pending before the Honorable Adlai S. Hardin, Jr. or any other judge duly
appointed to hear or preside over such case from time to time.

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and Administrative Agent
or a Lender or their respective Affiliates in connection with any of the Bank
Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

 

5

1377643.07

 

--------------------------------------------------------------------------------



Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin means the Base Rate Margin Revolving Loans or the Base Rate
Margin Term B Loans, as the case may be.

Base Rate Margin Revolving Loans - see the definition of Applicable Margin.

Base Rate Margin Term B Loans - see the definition of Applicable Margin.

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

Canadian Entities means (a) CPI Corp., a Nova Scotia unlimited liability
company, (b) CPI Portrait Studios of Canada Corp., a Nova Scotia unlimited
liability company, and (c) CPI Images.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capitalized Rentals of any Person shall mean as of the date of any determination
thereof, the amount at which the aggregate present value of future rentals due
and to become due under all Capital Leases under which such Person is a lessee
would be reflected as a liability on a consolidated or combined balance sheet of
such Person in accordance with GAAP.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

 

6

1377643.07

 

--------------------------------------------------------------------------------



Cash Collateralize and Cash Collateral means to deliver cash collateral to the
Administrative Agent, to be held as cash collateral for outstanding Letters of
Credit, pursuant to documentation reasonably satisfactory to the Administrative
Agent. Derivatives of such term have corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder, (e) money market accounts
or mutual funds which invest exclusively in assets satisfying the foregoing
requirements, (f) investments listed on Schedule 11.10 and similar investments
(other than foreign government bonds), (g) investments in money market funds
managed by or sponsored by Administrative Agent or any of its Affiliates, and
(h) other short term liquid investments approved in writing by the
Administrative Agent (which approval shall not be unreasonably withheld).

Change of Control means the occurrence of any of the following events: (a) any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 shall acquire beneficial ownership (within the
meaning of Rule 13d-3 promulgated under such Act) of more than 30% of the
outstanding securities (on a fully diluted basis and taking into account any
securities or contract rights exercisable, exchangeable or convertible into
equity securities) of the Company having voting rights in the election of
directors under normal circumstances; (b) during any period of two consecutive
years, the first such period commencing the day before the Closing Date, a
majority of the members of the Board of Directors of the Company shall cease to
be Continuing Members; or (c) except for the Dormant Entities and except for the
merger of any Wholly-Owned Subsidiary or any Dormant Entity with or into any
other Wholly-Owned Subsidiary (if a domestic Wholly-Owned Subsidiary is the
surviving entity), any Subsidiary of the Company ceases to be a Wholly-Owned
Subsidiary of the Company. For purposes of the foregoing, “Continuing Member”
means a member of the Board of Directors of the Company who either (i) was a
member of the Company’s Board of Directors at the beginning of such two year
period and has been such continuously thereafter or (ii) became a member of such
Board of Directors after the beginning of such two year period and whose
election or nomination for election was approved by a vote of the majority of
the Continuing Members then members of the Company’s Board of Directors at the
beginning of such two year period or whose election or nomination for election
was previously so approved.

 

7

1377643.07

 

--------------------------------------------------------------------------------



Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

Closing Date - see Section 12.1.

Closing Date Material Adverse Effect means a “Material Adverse Effect” or
“Material Adverse Change” as defined in the PCA Acquisition Documents.

Code means the Internal Revenue Code of 1986, as amended or replaced from time
to time.

Collateral is defined in the Guaranty and Collateral Agreement.

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of inventory or other property owned by
any Loan Party (other than any of the Canadian Entities, the UK Entity, and the
Mexican Entity), acknowledges the Liens of the Administrative Agent and waives
any Liens held by such Person on such property and contains such other terms as
may be reasonably required by Administrative Agent, and, in the case of any such
agreement with a mortgagee or lessor, permits the Administrative Agent
reasonable access to and use of such real property following the occurrence and
during the continuance of an Event of Default to assemble, complete and sell or
otherwise remove any Collateral stored or otherwise located thereon.

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Mortgage, each Collateral Access Agreement, each Existing Loan Document
which relates to the Collateral, each control agreement and any other agreement
or instrument pursuant to which the Company, any Subsidiary or any other Person
grants or purports to grant collateral to the Administrative Agent for the
benefit of the Lenders or otherwise relates to such collateral or otherwise
grants a Lien in any asset to the Administrative Agent for the benefit of the
Lenders.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Company - see the Preamble.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

8

1377643.07

 

--------------------------------------------------------------------------------



Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period, excluding any gains or losses from Asset Dispositions described in
clauses (a) and (c) of the definition of Asset Dispositions.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

CPI Images means CPI Canadian Images, an Ontario general partnership.

Debt of any Person means, without duplication, (a) all indebtedness that is
non-contingent and liquidated in amount or that should under GAAP be included in
liabilities and not just as a footnote on a balance sheet, (b) all borrowed
money of such Person, whether or not evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person

 

9

1377643.07

 

--------------------------------------------------------------------------------



as lessee under Capital Leases including, without duplication, Capitalized
Rentals, which have been or should be recorded as liabilities on a balance sheet
of such Person in accordance with GAAP, (d) all obligations of such Person to
pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured as the lesser of the amount of any such
indebtedness or the fair market value of such property securing such
indebtedness at the time of determination, (f) all obligations, contingent or
otherwise, with respect to the face amount of all letters of credit (whether or
not drawn), bankers’ acceptances and similar obligations issued for the account
of such Person (including the Letters of Credit), (g) all Hedging Obligations of
such Person, (h) all Contingent Liabilities of such Person, (i) all Debt of any
partnership of which such Person is a general partner, and (j) any Capital
Securities or other equity instrument, whether or not mandatory redeemable, that
under GAAP is or should be characterized as debt and not equity, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.

Designated Proceeds - see Section 6.2.2(a).

Dollar and the sign “$” mean lawful money of the United States of America.

Dormant Entities means each of the following: (a) Centrics Technology, Inc., a
Delaware corporation; (b) Consumer Programs Partner, Inc., a Delaware
corporation; (c) CPI Portrait Studios de Mexico, S. de R.L. de C.V., a Mexico
corporation; (d) CPI Prints Plus, Inc., a Delaware corporation; (e) CPI Research
and Development, Inc., a Delaware corporation; (f) CPI Technology Corp., a
Missouri corporation; (g) LBP Partnership, a Missouri general partnership;
(h) myportraits.com, Inc., a Missouri corporation; (i) P&W/LBP Partnership, a
Missouri general partnership; and (j) Ridgedale Prints Plus, Inc., a Minnesota
corporation.

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, (a) Interest
Expense, (b) income tax expense, (c) depreciation, amortization, (d) non-cash
charges (unless otherwise approved by the Administrative Agent) for such period,
(i) for the 2007 and 2008 Fiscal Years, not exceeding a cumulative aggregate of
$10,000,000, and (ii) for all periods thereafter while this Agreement is in
existence, not exceeding a cumulative aggregate of $3,000,000 in the aggregate,
(e) non-cash charges relating to any share-based compensation awards, to the
extent such non-cash charges were expensed during such period in accordance with
SFAS 123R or are required to be shown as an expense in any financial statements
for periods prior to the effective date of SFAS 123R, (f) costs and expenses
incurred in connection with (i) the transactions contemplated by this Agreement,
the other Loan Documents and any related fee letters and (ii) the PCA
Acquisition, (g) for the 2007 and 2008 Fiscal Years, cash charges for severance
expenses for such period not exceeding a cumulative aggregate of $10,000,000,
and (h) other adjustments acceptable to the Administrative Agent. Clause (e)
above shall not be applicable for any calculation made in or pursuant to the
defined term “Applicable Margin”. “EBITDA” shall be restated for all relevant
Computation Periods to exclude any gains or losses from Asset Dispositions
described in clauses (a) and (c) of the definition of Asset Dispositions and any
extraordinary gains or losses (as defined under GAAP). Upon completion of an
Acquisition permitted by this Agreement, the

 

10

1377643.07

 

--------------------------------------------------------------------------------



EBITDA of the target company shall be included in each of the covenants
contained in Sections 11.16.1, 11.16.2, and 11.16.3 on a pro-forma basis,
including, as agreed to by the Administrative Agent and the Company, for periods
prior to the completion of any such Acquisition. The parties hereto agree that
for the Fiscal Quarter ending July 22, 2006, PCA's EBITDA is $(1,139,000), for
the Fiscal Quarter ending November 11, 2006, PCA's EBITDA is $(2,377,000), for
the Fiscal Quarter ending January 28, 2007, PCA's EBITDA is $15,354,000, and for
the Fiscal Quarter ending April 29, 2007, PCA's EBITDA is $1,374,000.

Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Company (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Company or any of the Company’s
Affiliates or Subsidiaries.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Indemnity Agreement means that certain Environmental Indemnity
Agreement by and among the Company, Consumer Programs Incorporated and the
Administrative Agent, dated as of November 30, 2005.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excess Cash Flow means, for any period, the remainder of (a) EBITDA for such
period, minus (b) the sum, without duplication, of (i) scheduled repayments of
principal of all long-term Debt of any of the Loan Parties or any of their
Subsidiaries (including the Term B Loan, the Subordinated Debt, and other
interest-bearing Debt (other than the Revolving Loan)) made during such period,
(ii) except for voluntary prepayments of the Subordinated Debt if such voluntary
prepayments are permitted by the terms of the applicable Subordination
Agreement, voluntary prepayments of all long-term Debt of any of the Loan
Parties or any of their Subsidiaries (including the Term B Loan, and other
interest-bearing Debt (the Revolving Loan)) made during such period,
(iii) actual Capital Expenditures not financed with interest bearing Debt,
(iv) all income taxes paid in cash by the Loan Parties and their Subsidiaries
during such period, (v) cash Interest Expense of the Loan Parties during such
period, plus (vi) if permitted by

 

11

1377643.07

 

--------------------------------------------------------------------------------



this Agreement, distributions or dividends paid or made by the Company with
respect to the Company’s Capital Securities and redemptions or purchases by the
Company of the Company’s Capital Securities during such period, plus (vii) costs
and expenses incurred in connection with (A) the transactions contemplated by
this Agreement, the other Loan Documents and any related fee letters and (B) the
PCA Acquisition, plus (viii) for the 2007 and 2008 Fiscal Years, cash charges
for severance expenses for such period not exceeding a cumulative aggregate of
$10,000,000, plus (ix) other adjustments to the extent added in determining
EBITDA pursuant to clause (h) of the definition thereof, plus (x) non-cash
charges (unless otherwise approved by the Administrative Agent) for such period,
(A) for the 2007 and 2008 Fiscal Years, not exceeding a cumulative aggregate of
$10,000,000, and (B) for all periods thereafter while this Agreement is in
existence, not exceeding a cumulative aggregate of $3,000,000 in the aggregate,
plus (xi) non-cash charges relating to any share-based compensation awards, to
the extent such non-cash charges were expensed during such period in accordance
with SFAS 123R or are required to be shown as an expense in any financial
statements for periods prior to the effective date of SFAS 123R.

Excluded Taxes means, with respect to the Administrative Agent, any Lender, the
Issuing Lender or any other recipient of any payment to be made by or on account
of any obligation of the Company hereunder (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Company is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 8.9), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 7.4(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Company with respect to such
withholding tax pursuant to Section 7.4(a).

Existing Loan Agreement is defined in the Recitals hereto.

Existing Loan Documents means the “Loan Documents” as such term is defined in
the Existing Loan Agreement, and includes, without limitation, each document and
agreement specified therein, the Environmental Indemnity Agreement any other
existing document or agreement granting, or purporting to grant, in favor of
Administrative Agent, a Lien on any asset of the Company or any other Loan
Party.

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the

 

12

1377643.07

 

--------------------------------------------------------------------------------



Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent. The Administrative Agent’s determination
of such rate shall be binding and conclusive absent manifest error.

Fiscal Month means a fiscal month of a Fiscal Year.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on the date specified in Schedule 1.1
attached hereto of each calendar year. References to a Fiscal Year with a number
corresponding to any calendar year (e.g., “Fiscal Year 2004” or “2004 Fiscal
Year”) refer to the Fiscal Year beginning in the calendar year of such Fiscal
Year as set forth in Schedule 1.1 (e.g., “Fiscal Year 2004” began in calendar
year 2004 and ends in calendar year 2005).

Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

Governmental Authority means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

Group - see Section 2.2.1.

Guarantor Obligations has the meaning set forth in the Guaranty and Collateral
Agreement.

Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated November 30, 2005 executed and delivered by Consumer Programs
Incorporated, a Missouri

 

13

1377643.07

 

--------------------------------------------------------------------------------



corporation, CPI Canadian Holdings, Inc., a Delaware corporation, CPI Images,
L.L.C., a Missouri limited liability company, and CPI International Holdings,
Inc., a Delaware corporation., together with any joinders thereto from time to
time, and any other guaranty executed by a Loan Party, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

Indemnified Liabilities - see Section 15.17.

Indemnitee - see Section 15.17.

Indemnified Taxes means Taxes other than Excluded Taxes.

Information - See Section 15.8.

Insurance Proceeds means any insurance and/or condemnation proceeds payable as a
consequence of damage to or destruction of any Collateral or Real Estate
Collateral or any other assets of the Company or any other Loan Party.

Interest Coverage Ratio means, for any Computation Period, the ratio of
(a) EBITDA for such Computation Period to (b) cash Interest Expense for such
Computation Period.

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

 

14

1377643.07

 

--------------------------------------------------------------------------------



(a)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

(b)          any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(c)          the Company may not select any Interest Period for a Revolving
Loan, or Term B Loan, which would extend beyond the scheduled Termination Date;
and

(d)          the Company may not select any Interest Period for a Term B Loan
if, after giving effect to such selection, the aggregate principal amount of all
Term B Loans having Interest Periods ending after any date on which an
installment of the Term B Loans is scheduled to be repaid would exceed the
aggregate principal amount of the Term B Loans scheduled to be outstanding after
giving effect to such repayment.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.

LaSalle - see the Preamble.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate - see the definition of Applicable Margin.

Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
Real Estate Collateral and the proceeds thereof under, and in accordance with
the provisions of, this Agreement and the Collateral Documents, the term
“Lender” shall include Affiliates of a Lender providing a Bank Product.

Lender Party - see Section 15.17.

Letter of Credit - see Section 2.1.3.

 

15

1377643.07

 

--------------------------------------------------------------------------------



LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

LIBOR Margin Revolving Loans- see the definition of Applicable Margin.

LIBOR Margin Term B Loans- see the definition of Applicable Margin.

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as (a) the
LIBOR Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Collateral Documents, the Master Letter of Credit Agreement, the Environmental
Indemnity Agreement, the Existing Loan Documents, the Subordination Agreements,
L/C Applications, the Agent Fee Letter, and all documents, instruments and
agreements delivered in connection with the foregoing from time to time.

Loan Party means the Company and each Subsidiary (including each Dormant Entity,
the UK Entity, the Mexican Entity, and each Canadian Entity), and including,
Consumer Programs Incorporated, a Missouri corporation, CPI Canadian Holdings,
Inc., a Delaware corporation, CPI Images, L.L.C., a Missouri limited liability
company, and CPI International Holdings, Inc., a Delaware corporation.

 

16

1377643.07

 

--------------------------------------------------------------------------------



Loan or Loans means, as the context may require, Revolving Loans, Term B Loans,
and/or Swing Line Loans.

Mandatory Prepayment Event - see Section 6.2.2(a).

Margin Stock means any “margin stock” as defined in Regulation U.

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform any of the Obligations
under any Loan Document or (c) a material adverse effect upon any substantial
portion of the Collateral and the Real Estate Collateral under the Collateral
Documents or upon any substantial portion of the assets of the Company or any
Loan Party, taken as a whole, or upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document.

Mexican Entity means American Studios de Mexico S.A. de C.V., a Mexican entity.

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party, including, without limitation, the PCA Real Estate Collateral.

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any other member of the
Controlled Group may have any liability.

Net Cash Proceeds means:

(a)           with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Company to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and
(iii) amounts required to be applied to the repayment of any Debt secured by a
Lien on the asset subject to such Asset Disposition (other than the Loans);

(b)          with respect to any issuance of Capital Securities, the aggregate
cash proceeds received by any Loan Party pursuant to such issuance, net of the
direct costs relating to such issuance (including sales and underwriters’
commissions);

 

17

1377643.07

 

--------------------------------------------------------------------------------



(c)           with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters’ and placement fees);

(d)          the aggregate cash proceeds received by any Loan Party with respect
to Insurance Proceeds; and

(e)           with respect to any sale or other disposition (through merger or
otherwise) of any portion of the Capital Securities of any of the Canadian
Entities (other than, unless the Administrative Agent otherwise agrees, CPI
Images) or the Mexican Entity, or the sale or other disposition of all or
substantially all of the assets of any of the Canadian Entities or the Mexican
Entity, seventy five percent (75%) of the aggregate cash proceeds received by
any Loan Party pursuant to such sale or other disposition (through merger or
otherwise), net of the direct costs relating to such sale or other disposition
(through merger or otherwise).

Non-Use Fee Rate - see the definition of Applicable Margin.

Note means a promissory note, including any amendments and restatements thereof,
substantially in the form of Exhibit A.

Notice of Borrowing - see Section 2.2.2.

Notice of Conversion/Continuation - see Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including, without limitation, all Loans, Attorney Costs and
any reimbursement obligations of each Loan Party in respect of Letters of Credit
and surety bonds, all Hedging Obligations permitted hereunder which are owed to
any Lender or its Affiliate or Administrative Agent, and all Bank Products
Obligations, all in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due.

OFAC - see Section 10.4.

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

Other Taxes means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

Paid in Full means (a) the payment in full in cash and performance of all
Obligations and Guarantor Obligations, (b) the termination of all Commitments,
and (c) either (i) the cancellation and return to the Administrative Agent of
all Letters of Credit or (ii) the cash collateralization of all Letters of
Credit in accordance with the Credit Agreement.

 

18

1377643.07

 

--------------------------------------------------------------------------------



Participant - see Section 15.6.1(d).

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

PCA means (i) Portrait Corporation of America, Inc., a Delaware corporation,
(ii) PCA LLC, a Delaware limited liability company, (iii) American Studios,
Inc., a North Carolina corporation, (iv) PCA Photo Corporation of Canada, Inc.,
a North Carolina corporation, (v) PCA National LLC, a Delaware limited liability
company, (vi) PCA Finance Corp., a Delaware corporation, (vii) Photo Corporation
of America, a North Carolina corporation, and (viii) PCA National of Texas, LP,
a Texas limited partnership.

PCA Acquisition means the acquisition by the Company of substantially all of the
assets of PCA pursuant to the PCA Acquisition Documents.

PCA Acquisition Documents means that certain Purchase and Sale Agreement by and
among PCA and the Company, dated as of May 1, 2007, together with all documents,
agreements, certificates and opinions delivered in connection therewith from
time to time.

PCA Real Estate Collateral means the real estate and improvements owned by PCA
and purchased by the Company pursuant to the PCA Acquisition Documents.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Permitted Lien means a Lien expressly permitted hereunder pursuant to
Section 11.2.

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

Real Estate Collateral is defined in the Guaranty and Collateral Agreement.

Redevelopment Agreements means collectively, (i) the Redevelopment Agreement
dated March 10, 1989, by and between Consumer Programs Incorporated and the Land
Clearance for Redevelopment Authority of the City of St. Louis for the
Seventeenth/Washington Redevelopment Area, (ii) the Redevelopment Plan that was
adopted by the Board of Alderman

 

19

1377643.07

 

--------------------------------------------------------------------------------



of the City of St. Louis on December 21, 1988 in Ordinance 61166, (iii) the
Redevelopment Proposal dated November 8, 1988 submitted by the Company to the
Redevelopment Authority of the City of St. Louis, and (iv) any and all documents
or agreements executed or delivered in connection with any of the foregoing from
time to time or in substitution of any of the foregoing, which in any way
related to the Real Estate Collateral as any of the foregoing may be amended,
modified, restated or replaced from time to time.

Refunded Swing Line Loan - see Section 2.2.4(c).

Register - see Section 15.6.1(c).

Regulation D means Regulation D of the FRB.

Regulation T means Regulation T of the FRB.

Regulation U means Regulation U of the FRB.

Regulation X means Regulation X of the FRB.

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, attorneys, agents and advisors of
such Person and of such Person’s Affiliates.

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

Required Lenders means, at any time, Lenders whose Applicable Percentage exceeds
50.000001% as determined pursuant to clause (c) of the definition of Applicable
Percentage.

Required Revolving Lenders means, at any time, Lenders whose Applicable
Percentage exceeds 50.000001% as determined pursuant to clause (a) of the
definition of Applicable Percentage, provided, however, if there are two or
fewer Lenders with Revolving Commitments, then the Required Revolving Lenders
shall mean all the Lenders with Revolving Commitments.

Revolving Commitment means Forty Million Dollars ($40,000,000) as the foregoing
amount may also be reduced from time to time pursuant to Section 6.1.

Revolving Loan - see Section 2.1.1.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

Sale Leaseback means the sale or transfer by the Company of its facility in
Brampton, Ontario and the subsequent immediate leasing by the Company of all or
a portion of such location.

 

20

1377643.07

 

--------------------------------------------------------------------------------



SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

Sears means Sears, Roebuck and Co. and/or any of Sears, Roebuck and Co.’s
Affiliates or Subsidiaries.

Sears Agreements means, collectively, (i) the License Agreement dated as of
January 1, 1999 by and between Sears, Roebuck and Co. and Consumer Programs
Incorporated, (ii) the License Agreement (Off Mall) dated as of January 1, 1999
by and between Sears, Roebuck and Co. and Consumer Programs Incorporated,
(iii) the License Agreement dated as of January 1, 1999 by and between Sears
Roebuck de Puerto Rico, Inc. and Consumer Programs Incorporated, (iv) the
Development and License Agreement dated as of January 31, 2001 by and between
Sears, Roebuck and Co. and Consumer Programs Incorporated, (v) the Sears License
Agreement dated as of January 1, 2003 by and between Sears, Roebuck and Co.,
Sears Canada Inc. and CPI Corp., (vi) that certain Letter Agreement dated as of
December 1, 2005 by and among Sears, Roebuck and Co., Sears Roebuck de Puerto
Rico, CPI Corp. and Consumer Programs Incorporated, and (vii) all material
documents and material agreements executed in connection with any of the
foregoing from time to time (including, without limitation, any such document or
agreement that is cross-defaulted to or with any of the agreements listed in
clauses (i) through (vi) above) between or among the Company and/or any other
Loan Party and Sears, from time to time, as any of the foregoing may be amended,
modified, restated, or replaced from time to time.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer or assistant treasurer of such Loan Party.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Subordinated Debt means any unsecured Debt of any Loan Party which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Administrative Agent and is otherwise subject to a
Subordination Agreement.

Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof approved by the
Administrative Agent.

Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time in form and substance and on terms and conditions satisfactory to
Administrative Agent pursuant to which any Subordinated Debt is subordinated to
the Obligations.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability

 

21

1377643.07

 

--------------------------------------------------------------------------------



company or other entity. Unless the context otherwise requires, each reference
to Subsidiaries herein shall be a reference to Subsidiaries of the Company.

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Commitment less Revolving Outstandings at such time.

Swing Line Commitment Amount means Five Million Dollars ($5,000,000), as reduced
from time to time pursuant to Section 6.1, which commitment constitutes a
subfacility of the Revolving Commitment of the Swing Line Lender.

Swing Line Lender means LaSalle.

Swing Line Loan - see Section 2.2.4.

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Term B Loan Commitment means One Hundred Fifteen Million Dollars ($115,000,000).

Term  B Loans - see Section 2.1.2.

Term  B Loan Maturity Date means the earlier of (a) June 8, 2012 or (b) such
other date on which the Commitments terminate pursuant to SECTION 6 or SECTION
13.

Termination Date means the earlier to occur of (a) June 8, 2012 or (b) such
other date on which the Commitments terminate pursuant to SECTION 6 or SECTION
13.

Termination Event means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of the Company or
any other member of the Controlled Group from such Pension Plan during a plan
year in which the Company or any other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Pension Plan,
the filing of a notice of intent to terminate the Pension Plan or the treatment
of an amendment of such Pension Plan as a termination under Section 4041 of
ERISA, (d) the institution by the PBGC of proceedings to terminate such Pension
Plan or (e) any event or condition that might constitute grounds under
Section 4042 of ERISA for the termination of, or appointment of a trustee to
administer, such Pension Plan.

Total Funded Debt means, as to the Company and its Subsidiaries, without
duplication, (a) all Debt of the Company and its Subsidiaries for borrowed money
or which has been incurred in connection with the acquisition of assets
(excluding Operating Leases), including, without limitation, Debt permitted by
Section 11.1(k) and all Subordinated Debt (b) all payments in respect of item
(a) above that were required to be made within one year from the date of any
determination of Total Funded Debt, if the obligation to make such payments
shall constitute a current liability of the obligor under GAAP, (c) all
Capitalized Rentals of the Company and its Subsidiaries, (d) any and all other
Debt for borrowed money (other than undrawn Letters of Credit), and (e) the face
amount of all letters of credit (including, without limitation, Letters of

 

22

1377643.07

 

--------------------------------------------------------------------------------



Credit) on which the Company or any of its Subsidiaries is the account party,
unless any such letters of credit (including, without limitation, Letters of
Credit) and related fees are fully cash collateralized.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

type - see Section 2.2.1.

UCC is defined in the Guaranty and Collateral Agreement.

UK Entity means P.C.A. International (UK) Limited, an English entity.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

Wal-Mart means Wal-Mart Stores, Inc. and/or any of Wal-Mart Stores, Inc. and its
Affiliates or Subsidiaries.

Wal-Mart Agreements means, collectively, (i) the Master Lease Agreement dated as
of January 1, 2007, by and among Wal-Mart Stores, Inc., Wal-Mart Stores East,
L.P., Wal-Mart Stores Texas, LP, Wal-Mart Louisiana, LLC, and the Company (as
assignee of Portrait Corporation of America or otherwise), together with all
attachments, schedules, and appendices thereto or executed in connection
therewith from time to time, (ii) the Sub-Tenancy Contract dated as of June 1,
2002 by and between Nueva Wal Mart de Mexico, S de R.L. de C.V. and American
Studios de Mexico, S.A. de C.V., (iii) the Amended and Restated License
Agreement dated as of January 1, 2006 by and between Wal-Mart Canada Corp.
(formerly, Wal-Mart Canada Inc.) and CPI Corp. (as assignee of PCA Photo
Corporation of Canada, Inc.), (iv) License Agreement dated as of November 7,
2006 by and between Wal-Mart Canada Corp. and the Company (as assignee of PCA
Photo Corporation of Canada, Inc. and PCA International, Inc. (v) the Lease
between ASDA Stores Limited and P.C.A. International (UK) Limited, dated during
2003 (the “UK Wal-Mart Agreement”), and (vi) all material documents and material
agreements executed in connection with any of the foregoing from time to time
(including, without limitation, any such document or agreement that is
cross-defaulted to or with any of the agreements listed above) between or among
the Company and/or any other Loan Party and Wal-Mart, from time to time, as any
of the foregoing may be amended, modified, restated, or replaced from time to
time.

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

23

1377643.07

 

--------------------------------------------------------------------------------



 

1.2

Other Interpretive Provisions.

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (v) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

(c)          This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

(d)          This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Lenders and the other parties thereto and are the
products of all parties. Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or Lenders’ involvement in their preparation.

(e)          In the event of a clear inconsistency between the terms of this
Agreement and any of the other Loan Documents, the terms of this Agreement shall
govern and control in all respects to the extent of any such inconsistency.

(f)           The word “Company” refers to CPI Corp., and any other Person that
becomes a “Company” hereunder separately and collectively, and their Obligations
and liabilities under the Loan Documents are joint and several. The words “a
Company,”

 

24

1377643.07

 

--------------------------------------------------------------------------------



“any Company,” “each Company” and “every Company” refer to each of them
separately as if each of them were separately listed.

(g)          Unless the context otherwise requires, accounting terms herein that
are not defined herein shall be determined under GAAP. All financial
measurements contemplated hereunder respecting the Company shall be made and
calculated for the Company on a consolidated basis in accordance with GAAP
unless expressly provided otherwise herein.

(h)          This Agreement does not extinguish the obligations for the payment
of money outstanding under the Existing Loan Agreement, the Existing Loan
Documents or discharge or release the Obligations under, and as defined in, the
Existing Loan Agreement (other than with respect to the repayment of the
Existing Term Loan (as defined in Section 2.1.2 hereof)) or extinguish or affect
the Lien or priority of Administrative Agent’s lien in the Collateral or
extinguish or affect any Collateral Document, including any Existing Loan
Document. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under, and as defined in, the Existing
Loan Agreement or instruments securing the same, which shall remain in full
force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Agreement shall be
construed as a release or other discharge of any Loan Party under the Existing
Loan Agreement, any Existing Loan Document or any other Loan Document. Each
Existing Loan Document to which it is a party is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects. Each
party hereto agrees that the Real Estate Collateral includes, the PCA Real
Estate Collateral.

(i)           The Company hereby unconditionally reaffirms, covenants,
represents, warrants, acknowledges and confirms that (i) the Company has no
defenses to its obligations under the Existing Loan Agreement, the Existing Loan
Documents, this Agreement and the other Loan Documents arising out of or
relating to any facts or circumstances existing on or before the date hereof,
known or unknown, to the Company or any Loan Party, (ii) as of the date hereof,
the Company has no claim against Administrative Agent, any Existing Lender or
any Lender arising from or in connection with the Existing Loan Agreement, the
Existing Loan Documents, this Agreement or the other Loan Documents and any and
all such claims are waived, released and discharged (the foregoing is not
intended to waive any manifest errors in the Administrative Agent’s or any
Lender’s records with respect to the Obligations), (iii) each of Existing Loan
Documents (to the extent not replaced by the Loan Documents) and each of the
Loan Documents is hereby reaffirmed without qualification and is and remains in
full force and effect except that on and after the Closing Date all references
in any such Loan Document to “the Loan Agreement,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Existing Loan Agreement
shall mean the Existing Loan Agreement as amended and restated by and into this
Agreement and therefore this Agreement, and constitutes the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except to the extent that the enforceability thereof against
the Company may be limited by bankruptcy, insolvency or other laws affecting the
enforceability of creditors rights generally or by equity

 

25

1377643.07

 

--------------------------------------------------------------------------------



principles of general application, and (iv) the Liens granted by the Company in
favor of the Administrative Agent under the Collateral Documents and the other
Loan Documents secure all the Obligations, are perfected, continue in full force
and effect, and have the same priority as before this Agreement, and the Company
confirms and agrees that to the extent that any such Loan Document purports to
grant, assign or pledge to the Administrative Agent a security interest in or
Lien on, any Collateral as security for the Obligations and that such pledge,
assignment and/or grant of the security interest or lien is hereby ratified and
confirmed in all respects, and the Company hereby reaffirms and grants a Lien in
favor of Administrative Agent on all of its Collateral.

(j)           Whenever herein a document or matter is required to be
“satisfactory to Administrative Agent” or “satisfactory to Lenders” or
“satisfactory to Required Lenders,” unless expressly stated otherwise such
document must be satisfactory to Administrative Agent, Lenders or Required
Lenders (as applicable) in both form and substance, and unless expressly stated
otherwise Administrative Agent, Lenders or Required Lenders (as applicable)
shall have the commercially reasonable discretion to determine whether the
document or matter is satisfactory.

SECTION 2      COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.

2.1          Commitments.  On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to, and to issue or participate in letters of credit for the account of,
the Company as follows:

2.1.1      Revolving Commitment.  Each Lender with a Revolving Commitment
severally, and not jointly, agrees to make loans on a revolving basis
(“Revolving Loans”) from time to time until the Termination Date in such
Lender’s Applicable Percentage of such aggregate amounts as the Company may
request from all Lenders; provided that the Revolving Outstandings will not at
any time exceed Revolving Commitment (less the amount of any Swing Line Loans
outstanding at such time).

2.1.2      Term B Loan Commitment.  Each Lender with a Term B Loan Commitment
severally, and not jointly, agrees to make a loan to the Company (each such
loan, a “Term B Loan”) on the Closing Date in such Lender’s Applicable
Percentage of the Term  Loan Commitment. The Commitments of the Lenders to make
Term B Loans shall expire concurrently with the making of the Term B Loans on
the Closing Date. The parties hereto agree that under the Existing Loan
Agreement, the Lenders made a term loan (the “Existing Term Loan”) in the
original principal amount of $25,000,000, of which $16,666,000 remains unpaid as
of the date of this Agreement and prior to the funding of the Term B Loan. Upon
the funding of the Term B Loan, the Existing Term Loan shall be deemed repaid in
full.

2.1.3      L/C Commitment.  Subject to Section 2.3.1 and the other terms and
provisions of this Agreement, the Issuing Lender agrees to issue letters of
credit (standby, documentary and trade), in each case containing such terms and
conditions as are permitted by this Agreement and are reasonably satisfactory to
the Issuing Lender (each, a “Letter of  

 

26

1377643.07

 

--------------------------------------------------------------------------------



Credit”), at the request of and for the account of the Company from time to time
before the scheduled Termination Date and, as more fully set forth in
Section 2.3.2, each Lender with a Revolving Commitment agrees to purchase a
participation in each such Letter of Credit; provided that (a) the aggregate
Stated Amount of all Letters of Credit shall not at any time exceed Twenty Five
Million Dollars ($25,000,000) and (b) the Revolving Outstandings shall not at
any time exceed the Revolving Commitment (less the amount of any Swing Line
Loans outstanding at such time). Subject to the foregoing limitations in this
Section, and the other requirements in this Agreement, the Administrative Agent,
the Issuing Lender, the Company and each Lender agrees that any letter of credit
issued by the Letter of Credit Issuer prior to the date of this Agreement for
the account of the Company or any other Loan Party shall, for all purposes, be
deemed to be a Letter of Credit under this Agreement and under the other Loan
Documents, including, without limitation the following letters of credit: (i)
the outstanding letter of credit issued for the account of the Company by the
Issuing Lender bearing LOC #S580339 in the amount of $325,000.00, naming Safety
National Casualty as beneficiary, and bearing an expiry date of April 29, 2008,
(ii) the outstanding letter of credit issued for the account of the Company by
the Issuing Lender bearing LOC #S580338 in the amount of $450,000.00, naming
Kemper Insurance as beneficiary, and bearing an expiry date of May 6, 2008,
(iii) the outstanding letter of credit issued for the account of the Company by
the Issuing Lender bearing LOC #S580337 in the amount of $4,730,381.00, naming
The Travelers Indemnity Company as beneficiary, and bearing an expiry date of
May 6, 2008, (iv) the outstanding letter of credit issued for the account of the
Company by the Issuing Lender bearing LOC #S599094 in the amount of $230,000,
naming Mutual Indemnity Ltd. as beneficiary, bearing an expiry date of June 5,
2008, (v) the outstanding letter of credit issued for the account of the Company
by the Issuing Lender bearing LOC #S599096 in the amount of $1,523,000, naming
Lumbermens Mutual Casualty Company as beneficiary, bearing an expiry date of
June 5, 2008, (vi) the outstanding letter of credit issued for the account of
the Company by the Issuing Lender bearing LOC # S599093 in the amount of
$922,494, naming Reliance Insurance Company as beneficiary, bearing an expiry of
June 6, 2008, (vii) the outstanding letter of credit issued for the account of
the Company by the Issuing Lender bearing LC #S599259 in the amount of
$11,122,500, naming The Travelers Indemnity Company as beneficiary, bearing an
expiry of June 6, 2008, (viii) the outstanding letter of credit issued for the
account of the Company by the Issuing Lender bearing LC #S599337 in the amount
of $2,000,000, naming Wal-Mart Stores Inc. as beneficiary, bearing an expiry of
June 6, 2008, (ix) the outstanding letter of credit issued for the account of
the Company by the Issuing Lender bearing LC #S599095 in the amount of
$1,500,000, naming Nova Information Systems, Inc. as beneficiary, bearing an
expiry of June 30, 2008, and (x) the outstanding letter of credit issued for the
account of the Company by the Issuing Lender bearing LC #S599260 in the amount
of $596,000, naming Royal Indemnity Company on Behalf of itself and its
Affiliated Companies as beneficiary, bearing an expiry of June 6, 2008.

 

 

2.2

Loan Procedures.

 

27

1377643.07

 

--------------------------------------------------------------------------------



2.2.1      Various Types of Loans.  Each Revolving Loan shall be, and each Term
B Loan may be, divided into tranches which are, either a Base Rate Loan or a
LIBOR Loan (each a “type” of Loan), as the Company shall specify in the related
notice of borrowing or conversion pursuant to Section 2.2.2 or 2.2.3. LIBOR
Loans having the same Interest Period which expire on the same day are sometimes
called a “Group” or collectively “Groups”. Base Rate Loans and LIBOR Loans may
be outstanding at the same time, provided that not more than six (6) different
Groups of LIBOR Loans shall be outstanding at any one time. All borrowings,
conversions and repayments of Revolving Loans shall be effected so that each
Lender will have a ratable share (according to its Applicable Percentage) of all
types and Groups of Loans.

2.2.2      Borrowing Procedures.  The Company shall give written notice (each
such written notice, a “Notice of Borrowing”) substantially in the form of
Exhibit D or telephonic notice (followed immediately by a Notice of Borrowing)
to the Administrative Agent of each proposed borrowing not later than (a) in the
case of a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of
such borrowing (2:00 P.M., Chicago time, if such borrowing is a Swing Line
Loan), and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such borrowing. Each
such notice shall be effective upon receipt by the Administrative Agent, shall
be irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR borrowing, the initial Interest Period therefor. Promptly
upon receipt of such notice, the Administrative Agent shall advise each Lender
thereof. Not later than 1:00 P.M., Chicago time, on the date of a proposed
borrowing, each Lender shall provide the Administrative Agent at the office
specified by the Administrative Agent with immediately available funds covering
such Lender’s Applicable Percentage of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in SECTION 11 with respect to such borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to the Company on the requested borrowing date. Each
borrowing shall be on a Business Day. Each Base Rate borrowing shall be in an
aggregate amount of at least $100,000 and an integral multiple of $100,000, and
each LIBOR borrowing shall be in an aggregate amount of at least $1,000,000 and
an integral multiple of at least $1,000,000. A LIBOR Loan shall automatically
renew for the Interest Period specified in the initial notice received by the
Administrative Agent pursuant to this Agreement, at the then current LIBOR Rate
unless as specified above the Company, pursuant to a subsequent notice received
by the Administrative Agent, shall elect a different Interest Period or the
conversion of all or a portion of such LIBOR Loan to a Prime Loan.

2.2.3      Conversion and Continuation Procedures.  (a)         Subject to
Section 2.2.1, the Company may, upon irrevocable written notice to the
Administrative Agent in accordance with clause (b) below:

(i)           elect, as of any Business Day, to convert any Loans (or any part
thereof in an aggregate amount not less than $1,000,000 a higher integral
multiple of $1,000,000) into Loans of the other type; or

 

28

1377643.07

 

--------------------------------------------------------------------------------



(ii)          elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an aggregate amount not less than $1,000,000 or a higher
integral multiple of $1,000,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of $1,000,000.

(b)          The Company shall give written notice (each such written notice, a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit E or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

 

(i)

the proposed date of conversion or continuation;

 

(ii)

the aggregate amount of Loans to be converted or continued;

(iii)        the type of Loans resulting from the proposed conversion or
continuation; and

(iv)         in the case of conversion into, or continuation of, LIBOR Loans,
the duration of the requested Interest Period therefor.

(c)          If upon the expiration of any Interest Period applicable to LIBOR
Loans, the Company has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, the Company shall be deemed to have elected to
convert such LIBOR Loans into a new LIBOR Loan with the same Interest Period as
the prior LIBOR Loan effective on the last day of such Interest Period.

(d)          The Administrative Agent will promptly notify each Lender of its
receipt of a notice of conversion or continuation pursuant to this Section 2.2.3
or, if no timely notice is provided by the Company, of the details of any
automatic conversion.

(e)          Any conversion of a LIBOR Loan on a day other than the last day of
an Interest Period therefor shall be subject to Section 8.4.

 

2.2.4

Swing Line Facility.

(a)          The Swing Line Facility will be applicable only if there are two or
more Lenders with a Revolving Commitment. The Administrative Agent shall notify
the Swing Line Lender upon the Administrative Agent’s receipt of any Notice of
Borrowing. Subject to the terms and conditions hereof, the Swing Line Lender
may, in its sole discretion, make available from time to time until the
Termination Date advances (each, a

 

29

1377643.07

 

--------------------------------------------------------------------------------



“Swing Line Loan”) in accordance with any such notice, notwithstanding that
after making a requested Swing Line Loan, the sum of the Swing Line Lender’s
Applicable Percentage of the Revolving Outstanding and all outstanding Swing
Line Loans, may exceed the Swing Line Lender’s Applicable Percentage of the
Revolving Commitment. The provisions of this Section 2.2.4 shall not relieve the
Lenders with a Revolving Commitment of their obligations to make Revolving Loans
under Section 2.1.1; provided that if the Swing Line Lender makes a Swing Line
Loan pursuant to any such notice, such Swing Line Loan shall be in lieu of any
Revolving Loan that otherwise may be made by the Lenders pursuant to such
notice. The aggregate amount of Swing Line Loans outstanding shall not exceed at
any time the Swing Line Availability. Until the Termination Date, the Company
may from time to time borrow, repay and reborrow under this Section 2.2.4. Each
Swing Line Loan shall be made pursuant to a Notice of Borrowing delivered by the
Company to the Administrative Agent in accordance with Section 2.2.2. Any such
notice must be given no later than 2:00 P.M., Chicago time, on the Business Day
of the proposed Swing Line Loan. Unless the Swing Line Lender has received at
least one Business Day’s prior written notice from the Required Revolving
Lenders instructing it not to make a Swing Line Loan, the Swing Line Lender
shall, notwithstanding the failure of any condition precedent set forth in
Section 12.2, be entitled to fund that Swing Line Loan, and to have such Lender
make Revolving Loans in accordance with Section 2.2.4(c) or purchase
participating interests in accordance with Section 2.2.4(d). Notwithstanding any
other provision of this Agreement or the other Loan Documents, each Swing Line
Loan shall constitute a Base Rate Loan. The Company shall repay the aggregate
outstanding principal amount of each Swing Line Loan upon demand therefor by the
Administrative Agent.

(b)          The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full
in cash or same day funds.

(c)          The Swing Line Lender, at any time and from time to time, but no
less frequently than once weekly, shall on behalf of the Company (and the
Company hereby irrevocably authorizes the Swing Line Lender to so act on its
behalf) request each Lender with a Revolving Commitment (including the Swing
Line Lender) to make a Revolving Loan to the Company (which shall be a Base Rate
Loan) in an amount equal to that Lender’s Applicable Percentage of the principal
amount of all Swing Line Loans (the “Refunded Swing Line Loan”) outstanding on
the date such notice is given. Unless any of the events described in
Section 13.1.4 has occurred (in which event the procedures of Section 2.2.4(d)
shall apply) and regardless of whether the conditions precedent set forth in
this Agreement to the making of a Revolving Loan are then satisfied, each Lender
with a Revolving Commitment shall disburse directly to the Administrative Agent,
its Applicable Percentage on behalf of the Swing Line Lender, prior to 2:00
P.M., Chicago time, in immediately available funds on the date that notice is
given (provided that such notice is given by 12:00 p.m., Chicago time, on such
date). The proceeds of those Revolving Loans shall be immediately paid to the
Swing Line Lender and applied to repay the Refunded Swing Line Loan.

 

30

1377643.07

 

--------------------------------------------------------------------------------



(d)          If, prior to refunding a Swing Line Loan with a Revolving Loan
pursuant to Section 2.2.4(c), one of the events described in Section 13.1.4 has
occurred, then, subject to the provisions of Section 2.2.4(e) below, each Lender
with a Revolving Commitment shall, on the date such Revolving Loan was to have
been made for the benefit of the Company, purchase from the Swing Line Lender an
undivided participation interest in the Swing Line Loan in an amount equal to
its Applicable Percentage of such Swing Line Loan. Upon request, each Lender
with a Revolving Commitment shall promptly transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation interest.

(e)          Each Lender’s (with a Revolving Commitment) obligation to make
Revolving Loans in accordance with Section 2.2.4(c) and to purchase
participation interests in accordance with Section 2.2.4(d) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such
Lender may have against the Swing Line Lender, the Company or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of any Unmatured
Event of Default or Event of Default; (iii) any inability of the Company to
satisfy the conditions precedent to borrowing set forth in this Agreement at any
time, or (iv) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If and to the extent any Lender with a
Revolving Commitment shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 P.M.,
Chicago time, the amount required pursuant to Sections 2.2.4(c) or 2.2.4(d), as
the case may be, on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Chicago time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect.

(f)           Notwithstanding anything contained herein to the contrary, if
there is only one Lender with a Revolving Commitment, then the Swingline
Commitment shall not be effective and the provisions contained in this Agreement
regarding Swingline Loans shall not be applicable.

 

2.3

Letter of Credit Procedures.

2.3.1      L/C Applications.  The Company shall execute and deliver to the
Issuing Lender a Master Letter of Credit Agreement from time to time in effect.
The Company shall give notice to the Administrative Agent and the Issuing Lender
of the proposed issuance of each Letter of Credit on a Business Day which is at
least three Business Days (or such lesser number of days as the Administrative
Agent and the Issuing Lender shall agree in any particular instance in their
sole discretion) prior to the proposed date of issuance of such Letter of
Credit. Each such notice shall be accompanied by an L/C Application,

 

31

1377643.07

 

--------------------------------------------------------------------------------



duly executed by the Company and in all respects satisfactory to the
Administrative Agent and the Issuing Lender, together with such other
documentation as the Administrative Agent or the Issuing Lender may request in
support thereof, it being understood that each L/C Application shall specify,
among other things, the date on which the proposed Letter of Credit is to be
issued, the expiration date of such Letter of Credit (which shall not be later
than the scheduled Termination Date (unless such Letter of Credit is Cash
Collateralized)) and whether such Letter of Credit is to be transferable in
whole or in part. Any Letter of Credit outstanding after the scheduled
Termination Date which is Cash Collateralized for the benefit of the Issuing
Lender shall be the sole responsibility of the Issuing Lender. So long as the
Issuing Lender has not received written notice that the conditions precedent set
forth in SECTION 12 with respect to the issuance of such Letter of Credit have
not been satisfied, the Issuing Lender shall issue such Letter of Credit on the
requested issuance date. The Issuing Lender shall promptly advise the
Administrative Agent of the issuance of each Letter of Credit and of any
amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. In the event of any inconsistency
between the terms of the Master Letter of Credit Agreement, any L/C Application
and the terms of this Agreement, the terms of this Agreement shall control so
long as this Agreement is in effect. To the extent any defaults any Master
Letter of Credit Agreement or any L/C Application are more restrictive than the
Events of Default contained herein, the Events of Default herein shall control
so long as this Agreement is in effect.

2.3.2      Participations in Letters of Credit.  Concurrently with the issuance
of each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Commitment, and each such Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Applicable Percentage, in such
Letter of Credit and the Company’s reimbursement obligations with respect
thereto. If the Company does not pay any reimbursement obligation when due, the
Company shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such
reimbursement obligations. The Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 12.2 or otherwise, each such Lender shall
make available to the Administrative Agent its Applicable Percentage of such
Loan. The proceeds of such Loan shall be paid over by the Administrative Agent
to the Issuing Lender for the account of the Company in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Administrative Agent or any Lender with a Revolving Commitment,
to deliver to the Administrative Agent or such Lender a list of all outstanding
Letters of Credit issued by the Issuing Lender, together with such information
related thereto as the Administrative Agent or such Lender may reasonably
request.

 

2.3.3

Reimbursement Obligations.

 

32

1377643.07

 

--------------------------------------------------------------------------------



(a)          The Company hereby unconditionally and irrevocably agrees to
reimburse the Issuing Lender for each payment or disbursement made by the
Issuing Lender under any Letter of Credit honoring any demand for payment made
by the beneficiary thereunder, in each case on the date that such payment or
disbursement is made. Any amount not reimbursed on the date of such payment or
disbursement shall bear interest from the date of such payment or disbursement
to the date that the Issuing Lender is reimbursed by the Company therefor,
payable on demand, at a rate per annum equal to the Base Rate from time to time
in effect plus the Base Rate Margin applicable to the particular type of Loan
from time to time in effect plus, beginning on the third Business Day after
receipt of notice from the Issuing Lender of such payment or disbursement, 2%.
The Issuing Lender shall notify the Company and the Administrative Agent
whenever any demand for payment is made under any Letter of Credit by the
beneficiary thereunder; provided that the failure of the Issuing Lender to so
notify the Company or the Administrative Agent shall not affect the rights of
the Issuing Lender or the Lenders in any manner whatsoever.

(b)          The Company’s reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (a) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (b) the existence of any claim, set-off, defense or other right
which any Loan Party may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, the Issuing
Lender, any Lender or any other Person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between any Loan Party and the beneficiary named in any Letter of Credit),
(c) the validity, sufficiency or genuineness of any document which the Issuing
Lender has determined complies on its face with the terms of the applicable
Letter of Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Company, or relieve the Company of any of its obligations hereunder to
any such Person.

2.3.4      Funding by Lenders to Issuing Lender.  If the Issuing Lender makes
any payment or disbursement under any Letter of Credit and (a) the Company has
not reimbursed the Issuing Lender in full for such payment or disbursement by
11:00 A.M., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan may not be made in accordance with this Agreement, or (c) any
reimbursement received by the Issuing Lender from the Company is or must be
returned or rescinded upon or during any bankruptcy or reorganization of the
Company or otherwise, each other Lender with a Revolving Commitment shall be
obligated to pay to the Administrative Agent for the account of the Issuing
Lender, in full or partial payment of the purchase price of its

 

33

1377643.07

 

--------------------------------------------------------------------------------



participation in such Letter of Credit, its Applicable Percentage of such
payment or disbursement (but no such payment shall diminish the obligations of
the Company under Section 2.3.3), and, upon notice from the Issuing Lender, the
Administrative Agent shall promptly notify each such other Lender thereof. Each
such other Lender irrevocably and unconditionally agrees to so pay to the
Administrative Agent in immediately available funds for the Issuing Lender’s
account the amount of such other Lender’s Applicable Percentage of such payment
or disbursement. If and to the extent any Lender shall not have made such amount
available to the Administrative Agent by 2:00 P.M., Chicago time, on the
Business Day on which such Lender receives notice from the Administrative Agent
of such payment or disbursement (it being understood that any such notice
received after noon, Chicago time, on any Business Day shall be deemed to have
been received on the next following Business Day), such Lender agrees to pay
interest on such amount to the Administrative Agent for the Issuing Lender’s
account forthwith on demand, for each day from the date such amount was to have
been delivered to the Administrative Agent to the date such amount is paid, at a
rate per annum equal to (a) for the first three days after demand, the Federal
Funds Rate from time to time in effect and (b) thereafter, the Base Rate from
time to time in effect. Any such Lender’s failure to make available to the
Administrative Agent its Applicable Percentage of any such payment or
disbursement shall not relieve any other Lender of its obligation hereunder to
make available to the Administrative Agent such other Lender’s Applicable
Percentage of such payment, but no Lender shall be responsible for the failure
of any other Lender to make available to the Administrative Agent such other
Lender’s Applicable Percentage of any such payment or disbursement.

 

2.4

Increase in Commitments.  

2.4.1        The Company may, at its option at any time and from time to time
before the Termination Date, on no more than two occasions at anytime on or
before the Termination Date, seek to increase the Commitments by up to an
aggregate amount not exceeding Twenty Million Dollars ($20,000,000.00) upon
written notice to the Administrative Agent, which notice shall specify the
amount of any such incremental increase (which shall not be less than Ten
Million Dollars ($10,000,000.00)), whether such increase shall be to the
Revolving Commitment or the Term B Commitment, and shall be delivered at a time
when no Unmatured Event of Default or Event of Default has occurred and is
continuing.

2.4.2        The Administrative Agent, subject to the consent of the Company,
which shall not be unreasonably withheld, may allocate the incremental increase
(which may be declined by any Lender in its sole discretion) in the Revolving
Commitment or the Term B Loan Commitment on either a ratable basis to the
Lenders or on a non pro-rata basis to one or more Lenders and/or to other banks
or entities reasonably acceptable to the Administrative Agent and the Company
which have expressed a desire to accept the increase in Revolving Commitment or
the increase in the Term B Loan Commitment. The Administrative Agent will then
notify each existing and potentially new Lender of such revised allocations of
the Revolving Commitment or the Term B Loan Commitment including the desired
increase together with information supplied by the Company

 

34

1377643.07

 

--------------------------------------------------------------------------------



regarding the need for such proposed increase and the fees and interest rates
associated therewith.

2.4.3        No increase in the Revolving Commitment or the Term B Loan
Commitment shall become effective until each of the existing or each of the new
Lenders extending such incremental Revolving Commitment increase or such
incremental Term B Loan Commitment increase and the Company shall have delivered
to the Administrative Agent a document in form reasonably satisfactory to the
Administrative Agent pursuant to which any such existing Lender states the
amount of its Revolving Commitment increase or the amount of its Term B Loan
Commitment increase and any such new Lender states the amount of its Revolving
Commitment or the amount of its Term B Loan Commitment and in each case agrees
to assume and accept the obligations and rights of a Lender hereunder, and the
Company accepts such new or increased commitments, as the case may be. Each
existing Lender and each new Lender shall notify the Administrative Agent within
15 days of its proposed allocation if it accepts such allocation; if it does not
notify the Administrative Agent within such 15 day period, such existing Lender
or new Lender shall be deemed to have rejected such proposed allocation. After
giving effect to such increase in the Revolving Commitment or such increase in
the Term B Loan Commitment, all Loans and all such other credit exposure shall
be held by the Lenders in proportion to their respective Commitments, as revised
to accommodate the increase in the Revolving Commitment or the increase in the
Term B Loan Commitment. Upon any increase in Revolving Commitment or any
increase in the Term B Loan Commitment pursuant to this Section, the Company
shall pay Administrative Agent for the ratable benefit of only the Lenders
(including any new Lender) whose Revolving Commitment or the Term B Loan
Commitment is increased an upfront fee equal in an amount equal to what is
mutually agreed to among the Administrative Agent, the Company, and the Lenders
whose Revolving Commitments or the Term B Loan Commitments are increased
notwithstanding anything contained in this Agreement to the contrary.
Notwithstanding anything contained in this Agreement to the contrary, only the
consent of the Company, the Administrative Agent and the Lenders participating
in such increase are required to consent to such increase and execute any
amendments to this Agreement or any other Loan Document necessary to effectuate
any such increase.

2.4.4        Upon completion of the transactions described in this Section,
Annex A to this Agreement shall be deemed to be revised to reflect such
transactions, and the Administrative Agent shall distribute a revised Annex A to
the Issuing Lender, each Lender and the Company.

2.5          Commitments Several.  The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.

2.6          Certain Conditions.  Except as otherwise provided in Sections 2.2.4
and 2.3.4 of this Agreement, no Lender shall have an obligation to make any
Loan, or to permit the continuation of or any conversion into any LIBOR Loan,
and the Issuing Lender shall not have any obligation to issue any Letter of
Credit, if an Event of Default or Unmatured Event of Default exists.

 

35

1377643.07

 

--------------------------------------------------------------------------------



 

2.7

Funding and Availability.  

2.7.1      Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with this Agreement and may, in reliance upon such assumption, make
available to the Company a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Company severally agree
to pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Company to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans. If the Company and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period. If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Loan. Any
payment by the Company shall be without prejudice to any claim the Company may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

2.7.2      Payments by Company; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Company prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Lender hereunder that the Company will not make
such payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Company has not in fact made such payment,
then each of the Lenders or the Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

SECTION 3

EVIDENCING OF LOANS.

3.1          Notes.  Any Lender may request that its Loans be evidenced by a new
or amended Note. In such event, the Company shall execute and deliver to such
Lender such Note payable to the order of such Lender, with appropriate
insertions, in a face principal amount equal to the sum of such Lender’s
Revolving Commitment plus such Lender’s Term B Loan Commitment. Thereafter, the
Loans evidenced by each such Note and interest thereon shall at all times (prior
to

 

36

1377643.07

 

--------------------------------------------------------------------------------



any assignment pursuant to Section 15.6) be represented by such Note payable to
the order of the payee named therein, except to the extent that any such Lender
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described as set forth in Section 3.2.

3.2          Recordkeeping.  The Administrative Agent, on behalf of each Lender,
shall record in its records, the date and amount of each Loan made by each
Lender, each repayment or conversion thereof and, in the case of each LIBOR
Loan, the dates on which each Interest Period for such Loan shall begin and end,
the amount of any principal or interest due and payable or to become due and
payable from the Company to each Lender hereunder, and the original stated
amount of each Letter of Credit. The aggregate unpaid principal amount or, with
respect to any Letter of Credit, the stated amount or reimbursement obligations
outstanding, in each case so recorded shall be rebuttably presumptive evidence
of the principal amount of the Loans owing and unpaid. The failure to so record
any such amount or any error in so recording any such amount shall not, however,
limit or otherwise affect the Obligations of the Company hereunder or under any
Note to repay the principal amount of the Loans hereunder, together with all
interest accruing thereon.

 

SECTION 4

INTEREST.

4.1          Interest Rates.  The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full in cash or same day funds as follows:

(a)          at all times while a Revolving Loan is a Base Rate Loan, at a rate
per annum equal to the sum of the Base Rate from time to time in effect plus the
Base Rate Margin Revolving Loans from time to time in effect;

(b)          at all times while a Term B Loan is a Base Rate Loan, at a rate per
annum equal to the sum of the Base Rate from time to time in effect plus the
Base Rate Margin Term B Loans from time to time in effect;

(c)          at all times while a Revolving Loan is a LIBOR Loan, at a rate per
annum equal to the sum of the LIBOR Rate applicable to each Interest Period for
such Loan plus the LIBOR Margin Revolving Loans from time to time in effect; and

(d)          at all times while a Term B Loan is a LIBOR Loan, at a rate per
annum equal to the sum of the LIBOR Rate applicable to each Interest Period for
such Loan plus the LIBOR Margin Term B Loans from time to time in effect;

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Sections 13.1.1 or 13.1.4, such
increase shall occur automatically.

 

37

1377643.07

 

--------------------------------------------------------------------------------



4.2          Interest Payment Dates.  Accrued interest on each Base Rate Loan
shall be payable in arrears on the last day of each calendar quarter and at
maturity. Accrued interest on each LIBOR Loan shall be payable on the last day
of each Interest Period relating to such Loan (and, in the case of a LIBOR Loan
with an Interest Period in excess of three months, on the three-month
anniversary of the first day of such Interest Period), upon a prepayment of such
Loan, and at maturity. After maturity, and at any time an Event of Default
exists, accrued interest on all Loans shall be payable on demand.

4.3          Setting and Notice of LIBOR Rates.  The applicable LIBOR Rate for
each Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.

4.4          Computation of Interest.  Interest shall be computed for the actual
number of days elapsed on the basis of a year of 360 days. The applicable
interest rate for each Base Rate Loan shall change simultaneously with each
change in the Base Rate.

 

SECTION 5

FEES.

5.1          Non-Use Fee.  The Company agrees to pay to the Administrative Agent
for the account of each Lender with a Revolving Commitment a non-use fee, for
the period from the Closing Date to the Termination Date, by applying the
Non-Use Fee Rate in effect from time to time to such Lender’s Applicable
Percentage (as adjusted from time to time) of the unused amount of the Revolving
Commitment. For purposes of calculating usage under this Section, the Revolving
Commitment shall be deemed used to the extent of Revolving Outstandings. Such
non-use fee shall be payable in arrears on the last day of each calendar quarter
and on the Termination Date for any period then ending for which such non-use
fee shall not have previously been paid. The non-use fee shall be computed for
the actual number of days elapsed on the basis of a year of 360 days.

 

5.2

Letter of Credit Fees.  

(a)          The Company agrees to pay to the Administrative Agent for the
account of each Lender with a Revolving Commitment a letter of credit fee for
each Letter of Credit equal to the L/C Fee Rate in effect from time to time of
such Lender’s Applicable Percentage (as adjusted from time to time) of the
undrawn amount of such Letter of Credit (computed for the actual number of days
elapsed on the basis of a year of 360 days); provided that, unless the Required
Revolving Lenders otherwise consent, the rate applicable to each Letter of
Credit shall be increased by 2% at any time that an Event of Default exists.
Such letter of credit fees shall be payable in arrears on the last day of each
calendar quarter and on the Termination Date (or such later date on which such
Letter of Credit expires or is terminated) for the period from the date of the
issuance of each Letter of Credit (or the last day on which the letter of credit
fee was paid with

 

38

1377643.07

 

--------------------------------------------------------------------------------



respect thereto) to the date such payment is due or, if earlier, the date on
which such Letter of Credit expired or was terminated.

(b)          In addition, with respect to each Letter of Credit, the Company
agrees to pay to the Issuing Lender, for its own account, (i) such fees and
expenses as the Issuing Lender customarily requires in connection with the
issuance, negotiation, processing and/or administration of letters of credit in
similar situations, and (ii) if there is more than one Lender a party to this
Agreement at the time of issuance, at the time of issuance of any Letter of
Credit a letter of credit fronting fee in the amount equal to 0.125% of the face
amount of each such Letter of Credit.

5.3          Administrative Agent’s Fees.  The Company agrees to pay to the
Administrative Agent such agent’s fees as are mutually agreed to from time to
time by the Company and the Administrative Agent including the fees set forth in
the Agent Fee Letter.

SECTION 6      REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT;
PREPAYMENTS.

 

6.1

Reduction or Termination of the Revolving Commitment.

6.1.1      Voluntary Reduction or Termination of the Revolving Commitment.  The
Company may from time to time on at least four Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings plus the outstanding amount of all Swing
Line Loans. Any such reduction shall be in an amount not less than $1,000,000 or
a higher integral multiple of $1,000,000. Concurrently with any reduction of the
Revolving Commitment to zero, the Company shall pay all interest on the
Revolving Loans, all non-use fees and all letter of credit fees and shall Cash
Collateralize in full all obligations arising with respect to the Letters of
Credit.

6.1.2      All Reductions of the Revolving Commitment.  All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders with
a Revolving Commitment according to their respective Applicable Percentage.

 

6.2

Prepayments.

6.2.1      Voluntary Prepayments.  The Company may from time to time prepay the
Loans in whole or in part; provided that the Company shall give the
Administrative Agent (which shall promptly advise each Lender) notice thereof
not later than 11:00 A.M., Chicago time, on the day of such prepayment (which
shall be a Business Day), specifying the Loans to be prepaid and the date and
amount of prepayment. Any such partial prepayment shall be in an amount equal to
$50,000 or a higher integral multiple of $50,000.

 

6.2.2

Mandatory Prepayments.

 

39

1377643.07

 

--------------------------------------------------------------------------------



(a)          The Company shall make a prepayment of the Term B Loans (applied as
set forth in Section 6.3.1) until paid in full and then to the Revolving Loans
until paid in full, upon the occurrence of any of the following (each a
“Mandatory Prepayment Event”) at the following times and in the following
amounts (such applicable amounts being referred to as “Designated Proceeds”)
unless an Event of Default or Unmatured Event of Default is then existing, in
which case the provisions of the Guaranty and Collateral Agreement shall be
applicable:

(i)           Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any Asset Disposition, in an amount equal to 100% of such Net Cash
Proceeds.

(ii)          Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any issuance of Capital Securities of any Loan Party (excluding
(x) any issuance of Capital Securities pursuant to any employee or director
option program, benefit plan or compensation program and (y) any issuance by a
Subsidiary to the Company or another Subsidiary), in an amount equal to 50% of
such Net Cash Proceeds.

(iii)         Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any issuance of any Debt, including Subordinated Debt, of any Loan
Party (excluding, other than Subordinated Debt, Debt permitted by Section 11.1),
in an amount equal to 100% of such Net Cash Proceeds.

(iv)         Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any Insurance Proceeds the amount of any such Net Cash Proceeds in
excess of $500,000 in the aggregate per calendar year, except to the extent such
Insurance Proceeds are to be used to replace, and are in fact used to replace,
within 180 days, damaged or destroyed assets performing the same or a similar
function or that are otherwise useful in the business of a Loan Party.

(v)          Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds with respect to any sale or other disposition (through merger or
otherwise) of any portion of the Capital Securities of any of the Canadian
Entities (other than, unless the Administrative Agent otherwise agrees, CPI
Images) or the Mexican Entity, or the sale or other disposition of all or
substantially all of the assets of any of the Canadian Entities (other than,
unless the Administrative Agent otherwise agrees, CPI Images) or the Mexican
Entity, seventy five percent (75%) of the aggregate cash proceeds received by
any Loan Party pursuant to such sale or other disposition (through merger or
otherwise), net of the direct costs relating to such sale or other disposition
(through merger or otherwise).

(vi)         Within 90 days after the end of each of the Company’s fiscal years,
commencing with the Fiscal Year ending February 2, 2008, the Company shall pay
to Administrative Agent an amount equal to seventy five percent (75%) of Excess
Cash Flow for such Fiscal Year; provided, however, if the ratio of Total Funded
Debt to EBITDA is below 1.50 to 1.00 for any two consecutive Computation Periods
Fiscal Year, then the foregoing percentage shall be twenty

 

40

1377643.07

 

--------------------------------------------------------------------------------



five percent (25%) for the Fiscal Year in which the second such Computation
Period occurs and for each Fiscal Year thereafter.

(b)          If on any day the Revolving Outstandings plus the outstanding
amount of the Swing Line Loan exceeds the Revolving Commitment, the Company
shall immediately prepay Revolving Loans and/or Cash Collateralize the
outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess.

(c)          If on any day on which the Revolving Commitment is reduced pursuant
to Section 6.1.1 the Revolving Outstandings plus the outstanding amount of the
Swing Line Loan exceeds the Revolving Commitment, the Company shall immediately
prepay Revolving Loans or Cash Collateralize the outstanding Letters of Credit,
or do a combination of the foregoing, in an amount sufficient to eliminate such
excess.

 

6.3

Manner of Prepayments.

6.3.1      All Prepayments.  Each voluntary partial prepayment shall be in a
principal amount of $50,000 or a higher integral multiple of $50,000. Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4. All prepayments of Term
B Loans shall be applied, in the inverse order of maturity to the remaining
installments thereof until the Term B Loans are repaid in full, then to the
outstanding Swing Line Loans, and then to the outstanding Revolving Loans.
Except as otherwise provided by this Agreement, all principal payments in
respect of the Loans (other than the Swing Line Loans) shall be applied first,
to repay outstanding Base Rate Loans and then to repay outstanding LIBOR Rate
Loans in direct order of Interest Period maturities.

 

6.4

Repayments.

6.4.1      Revolving Loans.  The Revolving Loans of each Lender shall be paid in
full in cash or same day funds and the Revolving Commitment shall terminate on
the Termination Date.

6.4.2      Term  B Loans.  The Term  B Loan of each Lender with a Term B Loan
Commitment shall be paid in installments equal to such Lender’s Applicable
Percentage of the aggregate principal amount of the installments of the Term  B
Loan as follows:

Payment Date

Amount

September 30, 2007 and each December 31, March 31 June 30, and September 30,
thereafter, and on the Term B Loan Maturity Date

 

$287,500.00

 

 

41

1377643.07

 

--------------------------------------------------------------------------------



Unless sooner paid in full, the outstanding principal balance of the Term B Loan
shall be paid in full on the Term B Loan Maturity Date.

 

SECTION 7

MAKING AND PRORATION OF PAYMENTS; TAXES.

7.1          Making of Payments.  All payments of principal or interest on the
Notes, and of all fees, shall be made by the Company to the Administrative Agent
in immediately available funds at the office specified by the Administrative
Agent not later than noon, Chicago time, on the date due; and funds received
after that hour shall be deemed to have been received by the Administrative
Agent on the following Business Day. The Administrative Agent shall promptly
remit to each Lender its share of all such payments received in collected funds
by the Administrative Agent for the account of such Lender. All payments under
Section 8.1 shall be made by the Company directly to the Lender entitled thereto
without setoff, counterclaim or other defense.

7.2          Application of Certain Payments.  So long as no Unmatured Event of
Default or Event of Default has occurred and is continuing, (a) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments and (b) voluntary and mandatory prepayments shall be applied
as set forth in Section 6.3. After the occurrence and during the continuance of
an Unmatured Event of Default or Event of Default, all amounts collected or
received by the Administrative Agent or any Lender from the Company, any Loan
Party, or as proceeds from the sale of, or other realization upon, all or any
part of the Collateral and the Real Estate Collateral or their other assets
shall be applied as set forth in the Guaranty and Collateral Agreement.
Concurrently with each remittance to any Lender of its share of any such
payment, the Administrative Agent shall advise such Lender as to the application
of such payment.

7.3          Due Date Extension.  If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a LIBOR Loan, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.

 

7.4

Taxes.  

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Company hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Company shall be required
by applicable law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Company shall make such
deductions and (iii) the Company shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

 

42

1377643.07

 

--------------------------------------------------------------------------------



(b)          Payment of Other Taxes by the Company. Without limiting the
provisions of Subsection (a) above, the Company shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

(c)          Indemnification by the Company. The Company shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

(d)          Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company to a Governmental Authority, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e)          Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Company is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

(f)           Without limiting the generality of the foregoing, in the event
that the Company is resident for tax purposes in the United States of America,
any Foreign Lender shall deliver to the Company and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Company or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

43

1377643.07

 

--------------------------------------------------------------------------------



(i)           duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

 

(ii)

duly completed copies of IRS Form W-8ECI,

(iii)         as well as for each Lender that is not a Foreign Lender (other
than any such Lender which is taxed as a corporation for U.S. federal income tax
purposes) shall provide two properly completed and duly executed copies of IRS
Form W 9 (or any successor or other applicable form) to the Company and the
Administrative Agent certifying that such Lender is exempt from United States
backup withholding tax,

(iv)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (a) a “bank” within
the meaning of section 881(c)(3)(a) of the Code, (b) a “10 percent shareholder”
of the Company within the meaning of section 881(c)(3)(b) of the Code, or (c) a
“controlled foreign corporation” described in section 881(c)(3)(c) of the Code
and (y) duly completed copies of IRS Form W-8BEN, or

(v)          any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made. To the extent that a form provided pursuant to this Section
is rendered obsolete or inaccurate in any material respects as result of change
in circumstances with respect to the status of a Lender, such Lender shall, to
the extent permitted by applicable law, deliver to the Company and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.

(g)          Treatment of Certain Refunds. If the Administrative Agent, a Lender
or the Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Company or with respect to which the Company has paid additional amounts
pursuant to this Section, it shall pay to the Company an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Company under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Company, upon the
request of the Administrative Agent, such Lender or the Issuing Lender, agrees
to repay the amount paid over to the Company (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such

 

44

1377643.07

 

--------------------------------------------------------------------------------



Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority. This Subsection shall not be construed to require the
Administrative Agent, any Lender or the Issuing Lender to make available its tax
returns (or any other information relating to its taxes that it reasonably deems
confidential) to the Company or any other Person.

SECTION 8      INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

8.1

Increased Costs.  If any Change in Law shall:

(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii)  subject any Lender or the Issuing Lender to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, or any LIBOR Loan made by
it, or change the basis of taxation of payments to such Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 7.4(b) and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or

(iii)  impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or the Issuing Lender, the Company will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

8.2          Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Company will pay to
such Lender or the Issuing Lender, as the case may be,

 

45

1377643.07

 

--------------------------------------------------------------------------------



such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

8.3          Changes in Law Rendering LIBOR Loans Unlawful.  If any change in,
or the adoption of any new, law or regulation, or any change in the
interpretation of any applicable law or regulation by any governmental or other
regulatory body charged with the administration thereof, should make it (or in
the good faith judgment of any Lender cause a substantial question as to whether
it is) unlawful for any Lender to make, maintain or fund LIBOR Loans, then such
Lender shall promptly notify each of the other parties hereto and, so long as
such circumstances shall continue, (a) such Lender shall have no obligation to
make or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate
Loans concurrently with the making of or conversion of Base Rate Loans into
LIBOR Loans by the Lenders which are not so affected, in each case in an amount
equal to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in full
in cash or same day funds, automatically convert to a Base Rate Loan. Each Base
Rate Loan made by a Lender which, but for the circumstances described in the
foregoing sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain
outstanding for the period corresponding to the Group of LIBOR Loans of which
such Affected Loan would be a part absent such circumstances.

8.4          Funding Losses.  The Company hereby agrees that upon demand by any
Lender (which demand shall be accompanied by a statement setting forth the basis
for the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3), (b) any failure of the Company to borrow, convert or continue any
Loan on a date specified therefor in a notice of borrowing, conversion or
continuation pursuant to this Agreement, or (c) Section 8.9 hereof. For purposes
of this Section 8.4, all notices of borrowing, conversion or continuation to the
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.

8.5          Right of Lenders to Fund through Other Offices.  Each Lender may,
if it so elects, fulfill its commitment as to any LIBOR Loan by causing a
foreign branch or Affiliate of such Lender to make such Loan; provided that in
such event for the purposes of this Agreement such Loan shall be deemed to have
been made by such Lender and the obligation of the Company to repay such Loan
shall nevertheless be to such Lender and shall be deemed held by it, to the
extent of such Loan, for the account of such branch or Affiliate.

8.6          Discretion of Lenders as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had

 

46

1377643.07

 

--------------------------------------------------------------------------------



actually funded and maintained each LIBOR Loan during each Interest Period for
such Loan through the purchase of deposits having a maturity corresponding to
such Interest Period and bearing an interest rate equal to the LIBOR Rate for
such Interest Period.

8.7          Certificates for Reimbursement; Conclusiveness of Statements;
Survival of Provisions.  A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in this SECTION
8 and delivered to the Administrative Agent and the Company shall be conclusive
absent manifest error. Subject to Section 8.8, the Company shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof. The provisions of this SECTION
8 shall survive repayment of the Obligations, cancellation of any Notes,
expiration or termination of the Letters of Credit and termination of this
Agreement.

8.8          Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Company shall not be required to compensate
a Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or the Issuing Lender, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

8.9          Replacement of Lenders.  If any Lender requests compensation under
Section 8.1, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 7.4, or if any Lender defaults in its obligation to fund Loans hereunder
or if any Lender gives notice of the occurrence of any circumstance under
Sections 8.2 or 8.3, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 15.6.1), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that: (i) the
Company shall have paid to the Administrative Agent the assignment fee specified
in Section 15.6.1; (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in the
aggregate amount of all unreimbursed payments and disbursements under all
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 8.4) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts); (iii)  in the case of any such assignment resulting from a claim
for compensation under Section 8.1 or payments required to be made pursuant to
Section 7.4, such assignment will result in a reduction in such compensation or
payments thereafter; and (iv) such assignment does not conflict with applicable
law. A Lender shall not be required to make any such assignment or delegation
if, prior to the

 

47

1377643.07

 

--------------------------------------------------------------------------------



receipt of any replacement notice, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

8.10       Designation of a Different Lending Office.  If any Lender requests
compensation under Section 8.1 or Section 8.2, or requires the Company to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 7.4 or receives notice under Section
8.3 from a Lender, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 7.4 or
Section 8.1, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

SECTION 9

REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders for itself and each Loan Party that:

9.1          Organization; Locations of Executive Office; FEIN.  Each Loan Party
(except for the Dormant Entities) is validly existing and in good standing under
the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect, provided, however, the representation in this sentence with respect to
the UK Entity and the Mexican entity is, as of the Closing Date, made to the
knowledge of the Company and the Loan Parties. On the date hereof, Schedule 9.1
sets forth (a) the Company’s and each other Loan Party’s jurisdiction of
organization, (b) the location of the Company’s and each other Loan Party’s
chief executive office, (c) the Company’s and each other Loan Party’s exact
legal name as it appears on its organizational documents, (d) the Company’s and
each other Loan Party’s organizational identification number (to the extent the
Company’s and each other Loan Party’s is organized in a jurisdiction which
assigns such numbers), and (e) the Company’s and each other Loan Party’s federal
employer identification number, if applicable.

9.2          Authorization; No Conflict.  Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party and each of the
PCA Acquisition Documents to which it is a party, the Company is duly authorized
to borrow monies hereunder and each Loan Party is duly authorized to perform its
Obligations under each Loan Document to which it is a party and its obligations
under and each of the PCA Acquisition Documents to which it is a party. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party and each of the PCA Acquisition Documents to which it is a
party, and the borrowings by the Company hereunder, do not and will not
(a) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect), (b) conflict with (i) any provision of law, (ii) the charter,
by-laws

 

48

1377643.07

 

--------------------------------------------------------------------------------



or other organizational documents of any Loan Party or (iii) any material
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party, other than Liens in favor of the Administrative
Agent created pursuant to the Collateral Documents.

9.3          Validity and Binding Nature.  Each of this Agreement, each other
Loan Document and each of the PCA Acquisition Documents to which any Loan Party
is a party is the legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

9.4          Financial Condition.  The audited consolidated financial statements
of the Company and its Subsidiaries as at Company’s 2005 Fiscal Year end, 2006
Fiscal Year end, and the unaudited consolidated financial statements of the
Company and its Subsidiaries as of April 28, 2007, copies of each of which have
been delivered to each Lender, were prepared in accordance with GAAP (subject,
in the case of such unaudited monthly statements, prepared consistent with
current practice of the company (i.e., not in accordance with GAAP)) and present
fairly in all material respects the consolidated financial condition of the
Company and its Subsidiaries as at such dates and the results of their
operations for the periods then ended. To the knowledge of the Company, the
audited consolidated financial statements of PCA and its Subsidiaries as at
PCA’s Fiscal Year 2006, and the unaudited consolidated financial statements of
PCA and the Subsidiaries as at April 29, 2007 copies of each of which have been
delivered to each Lender, were prepared in accordance with GAAP (subject, in the
case of such unaudited statements, to the absence of footnotes and to normal
year-end adjustments) and present fairly the consolidated financial condition of
PCA and its Subsidiaries as at such dates and the results of their operations
for the periods then ended.

9.5          No Material Adverse Change.  Since January 29, 2007, there has been
no material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.

9.6          Litigation and Contingent Liabilities.  No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the Company’s knowledge, threatened against any
Loan Party which might reasonably be expected to have a Material Adverse Effect.
No Loan Party has any Contingent Liabilities which could reasonably be likely to
have a Material Adverse Effect.

9.7          Ownership of Properties; Liens.  Each Loan Party owns good and, in
the case of real property, marketable title to, or holds valid leasehold
interests in, all of its properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, charges and
claims (including infringement claims with respect to patents, trademarks,
service marks, copyrights and the like) except Permitted Liens. There are no
financing statements, mortgages or similar documents executed by the Company or
any other Loan Party or of public record against the Company or any other Loan
Party, except with respect to Permitted Liens.

 

49

1377643.07

 

--------------------------------------------------------------------------------



9.8          Equity Ownership; Subsidiaries.  All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and (except with respect to the Company) free and clear of
all Liens, and such securities were issued in compliance with all applicable
state and federal laws concerning the issuance of securities. Schedule 9.8 sets
forth the authorized Capital Securities of each Loan Party as of the Closing
Date. All of the issued and outstanding Capital Securities of each Wholly-Owned
Subsidiary is, directly or indirectly, owned by the Company and is set forth on
Schedule 9.8. Except for certain Dormant Entities, the Company has no
Subsidiaries that are not Wholly-Owned Subsidiaries. As of the Closing Date,
except as set forth on Schedule 9.8, there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of any Loan Party.

 

9.9

Pension Plans.

(a)          Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations. No contribution failure under
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect.
There are no pending or, to the knowledge of Company, threatened, claims,
actions, investigations or lawsuits against any Pension Plan, any fiduciary of
any Pension Plan, or Company or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any other
member of the Controlled Group has engaged in any prohibited transaction (as
defined in Section 4975 of the Code or Section 406 of ERISA) in connection with
any Pension Plan or Multiemployer Pension Plan which would subject that Person
to any material liability. Within the past five years, neither the Company nor
any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan with an Unfunded Liability being transferred out of
the Controlled Group, which could reasonably be expected to have a Material
Adverse Effect. No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, which could reasonably be expected to
have a Material Adverse Effect.

(b)          All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by the Company or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law which if not so made could reasonably be expected
to have a Material Adverse Effect; neither the Company nor any other member of
the Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, which, in any such case, could
reasonably be expected to have a Material Adverse Effect, and no condition has
occurred which, if continued, could result in a withdrawal or partial withdrawal
from any such plan; and neither the Company nor any other member of the
Controlled Group has received any notice that any Multiemployer Pension Plan is
in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a

 

50

1377643.07

 

--------------------------------------------------------------------------------



rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent.

9.10       Investment Company Act.  No Loan Party is an “investment company” or
a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

9.11       Public Utility Holding Company Act.  No Loan Party is a “holding
company”, or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 2005.

9.12       Regulation T, U and X.  The Company is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, or any activity described in
Regulation T, Regulation U or Regulation X.

9.13       Taxes.  Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or which do not exceed $1,000,000 in the aggregate
at any time. The Loan Parties have made adequate reserves on their books and
records in accordance with GAAP for all taxes that have accrued but which are
not yet due and payable. No Loan Party has participated in any transaction that
relates to a year of the taxpayer (which is still open under the applicable
statute of limitations) which is a “reportable transaction” within the meaning
of Treasury Regulation Section 1.6011-4(b)(2) (irrespective of the date when the
transaction was entered into).

9.14       Solvency, etc.  On the Closing Date (both immediately prior to and
after giving effect to the transactions contemplated by the PCA Acquisition
Documents), and immediately prior to and after giving effect to the issuance of
each Letter of Credit and each borrowing hereunder on and after the Closing Date
and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of its assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.

9.15       Environmental Matters.  The on-going operations of each Loan Party
comply in all respects with all Environmental Laws, except such non-compliance
which could not (if enforced in accordance with applicable law) reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect. Each Loan Party has obtained, and maintained in good standing,
all licenses, permits, authorizations, registrations and other approvals
required under

 

51

1377643.07

 

--------------------------------------------------------------------------------



any Environmental Law and required for their respective ordinary course
operations, and for their reasonably anticipated future operations, and each
Loan Party is in compliance with all terms and conditions thereof, except where
the failure to do so could not reasonably be expected to result in material
liability to any Loan Party and could not reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect. No Loan
Party or any of its properties or operations is subject to, or reasonably
anticipates the issuance of, any written order from or agreement with any
Federal, state or local governmental authority, nor subject to any judicial or
docketed administrative or other proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance that would reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
There are no Hazardous Substances or other conditions or circumstances existing
with respect to any property, or relating to any waste disposal, of any Loan
Party that would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. No Loan Party has any underground
storage tanks that are not properly registered or permitted under applicable
Environmental Laws or that at any time have released, leaked, disposed of or
otherwise discharged Hazardous Substances, which would reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.

9.16       Insurance.  Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention, and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving any Loan Party). Each Loan Party and
its properties are insured with financially sound and reputable insurance
companies with at least an “A” rating by Best’s Rating Services which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where such Loan Parties
operate.

9.17       Real Property.  Set forth on Schedule 9.17 is a complete and accurate
list, as of the Closing Date, of the address of all real property owned or
leased by any Loan Party, together with, in the case of leased property, the
name and mailing address of the lessor of such property. Except as set forth in
Schedule 9.17, no Person is a lessee, tenant or licensee of any real property
owned by any Loan Party. None of the Real Estate Collateral is subject to any
restriction, including, without limitation, the Redevelopment Agreements, zoning
restrictions or recorded restrictions, that would materially reduce the value of
such Real Estate Collateral or materially impair or restrict the use of all of
the Real Estate Collateral as a commercial or industrial site. Each Loan Party
has fully complied with all of its obligations under the Redevelopment
Agreements and no Loan Party has any further obligations under the Redevelopment
Agreements.

9.18       Information.  All information heretofore or contemporaneously
herewith furnished in writing by any Loan Party to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such

 

52

1377643.07

 

--------------------------------------------------------------------------------



information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made (it being recognized by the Administrative Agent and the
Lenders that any projections and forecasts provided by the Company are based on
good faith estimates and assumptions believed by the Company to be reasonable as
of the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).

9.19       Intellectual Property.  Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which such infringement
could reasonably be expected to have a Material Adverse Effect.

9.20       Burdensome Obligations.  No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have either individually or in the
aggregate, a Material Adverse Effect.

9.21       Labor Matters.  Except as set forth on Schedule 9.21, no Loan Party
is subject to any labor or collective bargaining agreement. There are no
existing or, to the knowledge of the Company, threatened strikes, lockouts or
other labor disputes involving any Loan Party that singly or in the aggregate
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of the Loan Parties are not in violation of the
Fair Labor Standards Act or any other applicable law, rule or regulation dealing
with such matters that singly or in the aggregate could reasonably be expected
to have a Material Adverse Effect.

9.22       No Default.  No Event of Default or Unmatured Event of Default exists
or would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.

 

9.23

Sears Agreements.

(a)           The Company has heretofor furnished the Administrative Agent a
true and correct copy of each of the Sears Agreements.

(b)          Each Loan Party and, to the Company’s knowledge, each other party
to the Sears Agreements, has duly taken all necessary corporate, partnership or
other organizational action to authorize the execution, delivery and performance
of the Sears Agreements and the consummation of transactions contemplated
thereby.

(c)          Except for the expiration of the Sears Agreement in Canada in
accordance with its terms not arising from a breach or default by the Company or
any other Loan Party of such agreement, each of the Sears Agreements are in full
force and effect and are the legal, valid and binding obligation of the Company
and, to Company’s knowledge, each other party to the Sears Agreements.

 

53

1377643.07

 

--------------------------------------------------------------------------------



(d)          None of the Sears Agreements have terminated or been subject to
early termination or expired or not been renewed past their stated termination
date.

 

9.24

Wal-Mart Agreements.

(a)          The Company has heretofor furnished the Administrative Agent a true
and correct copy of each of the Wal-Mart Agreements.

(b)          Each Loan Party and, to the Company’s knowledge, each other party
to the Wal-Mart Agreements, has duly taken all necessary corporate, partnership
or other organizational action to authorize the execution, delivery and
performance of the Wal-Mart Agreements and the consummation of transactions
contemplated thereby.

(c)          Each of the Wal-Mart Agreements are in full force and effect and
are the legal, valid and binding obligation of the Company and, to Company’s
knowledge, each other party to the Wal-Mart Agreements, and each of the Wal-Mart
Agreements has been duly and properly assigned by PCA to the Company.

(d)          None of the Wal-Mart Agreements have terminated or been subject to
early termination or expired or not been renewed past their stated termination
date.

(e)          Each of the Wal-Mart Agreements has been assigned to the Company
and Wal-Mart has waived any non-competition provisions of the Wal-Mart
Agreements, as applicable.

(f)           Wal-Mart has (i) approved the transactions contemplated by the PCA
Acquisition Documents, (ii) consented to and approved of the assignment from PCA
to the Company of the Wal-Mart Agreements, (iii) waived and/or deemed satisfied
the conditions and requirements set forth in Sections 7a. and b. and 8a.1. and
h. of Appendix-1 to the Master Lease Agreement which is one of the Wal-Mart
Agreements as of the date hereof, and (iv) waived any existing breaches or
defaults thereunder existing on the date hereof.

9.25       Dormant Entities.  None of the Dormant Entities (i) have or hold any
assets of any kind or nature other than the Capital Securities of another Loan
Party, (ii) have any liabilities, obligations or Debt of any kind other than
incidental corporate maintenance items, incidental tax liabilities, or
(iii) have any operations or employees. The complete and accurate legal name and
state of formation of each Dormant Entity is fully, completely and accurately
listed in the definition of “Dormant Entity.”

9.26       Subordinated Debt.  The representations and warranties in this
Section 9.26 are only effective when Subordinated Debt is outstanding. The
subordination provisions of the Subordinated Debt are enforceable against the
holders of the Subordinated Debt by the Administrative Agent and the Lenders.
All Obligations constitute senior Debt entitled to the benefits of the
subordination provisions contained in the Subordinated Debt. The Company
acknowledges that the Administrative Agent and each Lender are entering into
this Agreement and are extending the Commitments and making the Loans in
reliance upon the subordination provisions of the Subordinated Debt and this
Section. There is no breach or default with respect

 

54

1377643.07

 

--------------------------------------------------------------------------------



to any of the Subordinated Debt, and all of the Subordinated Debt has been
incurred in accordance with the terms of this Agreement. To the Company's
knowledge, there is no breach or default by or attributable to any holder of any
of the Subordinated Debt under any Subordination Agreement.

9.27       PCA Acquisition Documents.  The Company has delivered to the
Administrative Agent a true and correct copy of each of the PCA Acquisition
Documents.

 

SECTION 10

AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are Paid in Full, the
Company agrees for itself and each of its Subsidiaries, that, unless at any time
the Required Lenders shall otherwise expressly consent in writing, it will:

10.1       Reports, Certificates and Other Information.  Furnish to the
Administrative Agent and each Lender:

10.1.1    Annual Report.  Promptly when available and in any event within 90
days after the close of each Fiscal Year a copy of the annual audit report of
the Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets, statement of stockholders equity, and statements of
earnings and cash flows of the Company and its Subsidiaries as at the end of
such Fiscal Year, certified without adverse reference to going concern value and
without qualification by independent auditors of recognized standing selected by
the Company and reasonably acceptable to the Administrative Agent, together with
(i) a written statement from such accountants to the effect that in making the
examination necessary for the signing of such annual audit report by such
accountants, nothing came to their attention that caused them to believe that
the Company was not in compliance with any provision of Section 11.1, 11.3, 11.4
or 11.16 of this Agreement insofar as such provision relates to accounting
matters or, if something has come to their attention that caused them to believe
that the Company was not in compliance with any such provision, describing such
non-compliance in reasonable detail and (ii) an unaudited comparison with the
budget for such Fiscal Year and a comparison with the previous Fiscal Year (pro
forma, if applicable, after giving effect to the PCA Acquisition).

10.1.2    Interim Reports.  (a) Promptly when available and in any event within
45 days after the end of each Fiscal Quarter (excluding the last Fiscal Quarter
of each Fiscal Year), consolidated balance sheets of the Company and its
Subsidiaries as of the end of such Fiscal Quarter, together with consolidated
statements of earnings and cash flows for such Fiscal Quarter and for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter, together with a comparison with the corresponding period of
the previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by a Senior Officer of the Company; and
(b) promptly when available and in any event within 45 days after the end of
each Fiscal Month (there being thirteen (13) four (4) week periods comprising
the Company’s Fiscal Months, except in the 2008 Fiscal Year, there will be
twelve (12) four (4) week periods

 

55

1377643.07

 

--------------------------------------------------------------------------------



and one (1) five (5) week period comprising Company’s Fiscal Months), management
prepared sales reports by host and country.

10.1.3    Compliance Certificates.  Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and each set of
quarterly statements pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a Senior
Officer of the Company, containing (i) a computation of each of the financial
ratios and restrictions set forth in Section 11.16, all cash and noncash
components of EBITDA (in accordance with the definition thereof) and to the
effect that such officer has not become aware of any Event of Default or
Unmatured Event of Default that has occurred and is continuing or, if there is
any such event, describing it and the steps, if any, being taken to cure it,
(ii) a written statement of the Company’s management setting forth a discussion
of the Company’s financial condition, changes in financial condition and results
of operations, and (iii) the reports required by Sections 10.1.9 and 10.1.10.

10.1.4    Reports to the SEC and to Shareholders.  Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.

10.1.5    Notice of Default, Litigation and ERISA Matters.  Promptly, but in no
event later than three Business Days after becoming aware of any of the
following, written notice describing the same and the steps being taken by the
Company or the Subsidiary affected thereby with respect thereto:

(a)          the occurrence of an Event of Default or an Unmatured Event of
Default;

(b)          any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Company to the Lenders which has been
instituted or, to the knowledge of the Company, is threatened against any Loan
Party or to which any of the properties of any thereof is subject which might
reasonably be expected to have a Material Adverse Effect;

(c)          the institution of any steps by any member of the Controlled Group
or any other Person to terminate any Pension Plan, or the failure of any member
of the Controlled Group to make a required contribution to any Pension Plan (if
such failure is sufficient to give rise to a Lien under Section 302(f) of ERISA)
or to any Multiemployer Pension Plan, or the taking of any action with respect
to a Pension Plan which could result in the requirement that the Company furnish
a bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare benefit plan or other employee benefit plan of
the Company

 

56

1377643.07

 

--------------------------------------------------------------------------------



or another member of the Controlled Group, or any notice that any Multiemployer
Pension Plan is in reorganization, that increased contributions may be required
to avoid a reduction in plan benefits or the imposition of an excise tax, that
any such plan is or has been funded at a rate less than that required under
Section 412 of the Code, that any such plan is or may be terminated, or that any
such plan is or may become insolvent;

(d)          any cancellation or material change in any insurance maintained by
any Loan Party; or

(e)          any other event (including (i) any violation of any Environmental
Law or the assertion of any Environmental Claim or (ii) the enactment or
effectiveness of any law, rule or regulation) which might reasonably be expected
to have a Material Adverse Effect.

(f)           any material default or any termination, or notice (written or
oral) thereof, under any of the Sears Agreements or under any of the Wal-Mart
Agreements.

10.1.6    Management Reports.  Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to the Company by
independent auditors in connection with each annual or interim audit made by
such auditors of the books of the Company.

10.1.7    Projections.  As soon as practicable, and in any event not later than
thirty (30) days after the commencement of each Fiscal Year, financial
projections for the Company and its Subsidiaries for such Fiscal Year (including
Fiscal Quarter operating and cash flow budgets) prepared in a manner consistent
with the projections delivered by the Company to the Lenders prior to the
Closing Date or otherwise in a manner reasonably satisfactory to the
Administrative Agent, accompanied by a certificate of a Senior Officer of the
Company on behalf of the Company to the effect that (a) such projections were
prepared by the Company in good faith, (b) the Company has a reasonable basis
for the assumptions contained in such projections and (c) such projections have
been prepared in accordance with such assumptions.

10.1.8    Other Information.  Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.

10.1.9    Retail Location Closings and Openings.  A report, each Fiscal Quarter,
provided with the Compliance Certificate, listing, by location, each retail
location of the Company and its Subsidiaries closed during such Fiscal Quarter,
whether such closed location existed on the Closing Date, and each retail
location opened during such Fiscal Quarter. Promptly becoming aware of any
mandatory retail location closings (other than ordinary course store closings
and store relocations) under the Sears Agreements or the Wal-Mart Agreements,
written notice of such event to the Administrative Agent, with a listing of the
retail locations to be closed and such other information as Administrative Agent
may reasonably request.

 

57

1377643.07

 

--------------------------------------------------------------------------------



10.1.10                Capital Expenditure Report.  A report, each Fiscal
Quarter, provided with the Compliance Certificate, setting forth, in detail, by
location, the Capital Expenditures incurred by the Company and its Subsidiaries
during the Fiscal Quarter immediately ended and Fiscal Year-to-date.

10.1.11                Subordinated Debt Notices.  Promptly following receipt,
copies of any notices (including notices of default or acceleration) received
from any holder or trustee of, under or with respect to any Subordinated Debt.

10.1.12                Notice of Claims under the PCA Acquisition
Documents.  Promptly upon becoming aware of any of the following, written notice
describing the same and the steps being taken by the Company or the Subsidiary
affected thereby with respect to any breach of any representation, warranty or
covenant by any party to the PCA Acquisition Documents.

10.1.13                Schedule 9.1.  Updates to Schedule 9.1 as requested by
Administrative Agent from time to time.

10.1.14                Collateral Value Information.  Promptly upon the request
of the Administrative Agent, the value of all Collateral at each location at
which the Company or any Loan Party is a lessee or bailee, provided, however,
the foregoing request may only include Sears locations and Wal-Mart locations
upon the occurrence and during the continuance of an Event of Default, and
provided further, however, if no Event of Default has occurred and is
continuing, such request shall be no more than once during each twelve month
period.

10.1.15                Notice of Lease Extension or New Leases.  Promptly
following the extension, if any, of the lease with Lakemont Industrial Holding
Company, written notice of such extension. Promptly following the execution by
the Company or any Loan Party of any lease or bailment for any location where
the value of the Collateral is reasonably expected to exceed $1,000,000 in the
aggregate, written notice of the execution of each such lease or bailment.

10.2       Books, Records and Inspections.  Keep, and cause each other Loan
Party to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and the Company hereby authorizes such independent auditors to discuss such
financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect the Collateral and other tangible assets of the Loan
Parties, to perform appraisals of the Collateral and other assets of the Loan
Parties, and to inspect, examine, check and make copies of and extracts from the
books, records, computer data, computer

 

58

1377643.07

 

--------------------------------------------------------------------------------



programs, journals, orders, receipts, correspondence and other data relating to
the Collateral and their other assets. All such inspections or examinations by
the Administrative Agent shall be at the Company’s expense, provided that so
long as no Event of Default or Unmatured Event of Default exists, the Company
shall not be required to reimburse the Administrative Agent for inspections or
examinations more frequently than once each Fiscal Year.

 

10.3

Maintenance of Property; Insurance.

(a)          Keep, and cause each other Loan Party to keep, all property useful
and necessary in the business of the Loan Parties in good working order and
condition, ordinary wear and tear excepted, and failure to do so could
reasonably be expected to have a Material Adverse Effect.

(b)          Maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated; and, upon the
reasonable request of the Administrative Agent or any Lender, furnish to the
Administrative Agent or such Lender a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Loan Parties.
The Company shall cause each issuer of an insurance policy to provide the
Administrative Agent with an endorsement (i) naming the Administrative Agent as
an additional insured with respect to each policy of liability insurance and
showing the Administrative Agent as loss payee with respect to each policy of
property or casualty insurance, (ii) providing that 30 days’ notice will be
given to the Administrative Agent prior to any cancellation of, material
reduction or change in coverage provided by or other material modification to
such policy and (iii) reasonably acceptable in all other respects to the
Administrative Agent. The Company shall or shall cause any other Loan Party
(other than the Dormant Entities) upon request of Administrative Agent at any
time to furnish to Administrative Agent updated evidence of insurance.

10.4       Compliance with Laws; OFAC/BSA Provision; Payment of Taxes and
Liabilities.  

10.4.1      (a) Comply, and cause each other Loan Party to comply, in all
material respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply could not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, ensure, and cause each other Loan Party to ensure, that no
person who owns a controlling interest in or otherwise controls a Loan Party is
or shall be (i) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (c) without limiting clause (a) above, comply, and cause each other Loan
Party to comply, with all applicable

 

59

1377643.07

 

--------------------------------------------------------------------------------



Bank Secrecy Act (“BSA”) and anti-money laundering laws and regulations. The
foregoing notwithstanding, each Loan Party that has delivered a Mortgage to
Administrative Agent will comply with all applicable laws, rules, regulations,
decrees, orders, judgments, licenses and permits, including Environmental Laws
and fire and building codes of federal, state and local authorities applicable
to the Collateral described in such Mortgage except where such failure could not
reasonably be likely to have a Material Adverse Effect; except such as are being
diligently contested by such Loan Party in good faith by appropriate
proceedings; provided, however, that if the amount at issue in any such contest
exceeds $1,000,000, unless Administrative Agent waives such requirement in
Administrative Agent’s sole discretion, the Company shall promptly deposit with
Administrative Agent cash collateral which in Administrative Agent’s judgment
must be adequate to pay and discharge each such contested item in full, together
with all legal fees and costs that might be incurred by Administrative Agent
(which legal fees and costs the Company hereby agrees to pay or to cause such
Loan Party to pay). Further, each Loan Party that has delivered a Mortgage to
Administrative Agent will comply with all requirements of every board of fire
underwriters or similar body whose requirements apply to similar property in the
area where any of the Collateral described in such Mortgage is located.

10.4.2      Pay, and cause each other Loan Party to pay, prior to delinquency,
all taxes and other governmental charges against it or any of the Collateral or
any of the Real Estate Collateral, as well as claims of any kind which, if
unpaid, could become a Lien on any of its property; provided that the foregoing
shall not require any Loan Party to pay any such tax or charge so long as it
shall contest the validity thereof in good faith by appropriate proceedings and
shall set aside on its books adequate reserves with respect thereto in
accordance with GAAP and, in the case of a claim which could become a Lien on
any of the Collateral or on any of the Real Estate Collateral or any other asset
of the Company or any other Loan Party, such contest proceedings shall stay the
foreclosure of such Lien or the sale of any portion of any Collateral or any
portion of the Real Estate Collateral or other assets of the Company or any
other Loan Party to satisfy such claim; provided further, however, that if the
amount of any such tax, charge or claim exceeds $1,000,000, unless
Administrative Agent waives such requirement in Administrative Agent’s sole
discretion, the Company shall promptly deposit with Administrative Agent cash
collateral which in Administrative Agent’s judgment must be adequate to pay and
discharge each such item in full, together with all legal fees and costs that
might be incurred by Administrative Agent (which legal fees and costs the
Company hereby agrees to pay or to cause such Loan Party to pay).

10.5       Maintenance of Existence, etc.  Maintain and preserve, and (subject
to Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (in each such case,
other than such jurisdictions in which the failure to be qualified or in good
standing would not reasonably be expected to have a Material Adverse Effect).

10.6       Use of Proceeds.  Use the proceeds of the Revolving Loans, for
working capital purposes and general business purposes, for any Acquisitions
permitted under this Agreement, for Capital

 

60

1377643.07

 

--------------------------------------------------------------------------------



Expenditures (including retail store expansions and conversion to digital
photography), other general business purposes, and to pay dividends and
distributions on the Company’s Capital Securities to the extent permitted
hereunder, and to make purchases or redemptions of the Company’s Capital
Securities to the extent permitted hereunder; use of the proceeds of the Term B
Loan to pay for the PCA Acquisition, and if such proceeds of the Term B Loan are
not needed to fund the payment for the PCA Acquisition, then such proceeds may
be used for working capital purposes and general business purposes, for any
Acquisitions permitted under this Agreement, and for other general business
purposes; use of the Letters of Credit for general business purposes; and not
use or permit any proceeds of any Loan to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock.

 

10.7

Employee Benefit Plans.

(a)          Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of law and regulations.

(b)          Make, and cause each other member of the Controlled Group to make,
on a timely basis, all required contributions to any Multiemployer Pension Plan.

(c)          Not, and not permit any other member of the Controlled Group to
(i) seek a waiver of the minimum funding standards of ERISA, (ii) terminate or
withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take any
other action with respect to any Pension Plan that would reasonably be expected
to entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

10.8       Environmental Matters.  If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets to the extent noncompliance could
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Company shall, and shall cause each other Loan
Party to, comply with any Federal or state judicial or administrative order
requiring the performance at any real property of any Loan Party of activities
in response to the release or threatened release of a Hazardous Substance at any
real property of any Loan Party (whether owned or leased). The Company shall,
and shall cause its Subsidiaries to, dispose of such Hazardous Substances, or of
any other wastes, only at licensed disposal facilities operating, to the
Company’s knowledge, in compliance with Environmental Laws.

10.9       Further Assurances.  Take, and cause each other Loan Party to take,
such actions as are necessary or as the Administrative Agent or the Required
Lenders may reasonably request from time to time to ensure that the Obligations
of each Loan Party under the Loan Documents are

 

61

1377643.07

 

--------------------------------------------------------------------------------



secured by substantially all of the assets of the Company and each domestic
Subsidiary (other than the Dormant Subsidiaries) as well as all Capital
Securities of each domestic Subsidiary (other than the Dormant Subsidiaries) and
65% of all Capital Securities of each foreign Subsidiary and guaranteed by each
domestic Subsidiary (other than the Dormant Subsidiaries), and including,
without limitation, upon the acquisition or creation thereof, any Subsidiary
acquired or created after the Closing Date, in each case as the Administrative
Agent may determine, including (a) the execution and delivery of guaranties,
security agreements, pledge agreements (with respect to foreign Subsidiaries,
65% of all Capital Securities of such foreign Subsidiaries), mortgages, deeds of
trust, financing statements and other documents, and the filing or recording of
any of the foregoing and (b) the delivery of certificated securities and other
Collateral with respect to which perfection is obtained by possession.

10.10     Deposit Accounts.  Unless the Administrative Agent otherwise consents
in writing, each Loan Party shall at all times maintain all of their principal
deposit accounts and customary treasury management services with the
Administrative Agent which such accounts and services shall be at market rates
mutually agreed by the Loan Parties and the Administrative Agent; provided,
however, unless waived by Administrative Agent, within 120 days following the
Closing Date, the Company shall cause all treasury management and primary
deposit accounts relating to the assets purchased in connection with the PCA
Acquisition to be located at Administrative Agent.

10.11     Redemptions.  The Company shall comply, and cause each other Loan
Party to comply, with all state and federal laws applicable to any redemptions
or repurchases of the Company’s Capital Securities, and the terms of this
Agreement.

10.12     Interest Rate Protection.  The Company agrees to enter into with
Administrative Agent, not later than 90 days after the date hereof, a Hedging
Agreement with a term of at least three years on an ISDA standard form with a
qualified counter party to hedge the interest rate with respect to not less than
35% of the principal amount of the Term B Loan then outstanding, in form and
substance reasonably satisfactory to the Administrative Agent.

10.13     Acquisition Documents.  Each Loan Party shall fully perform all of its
material obligations under the PCA Acquisition Documents, and all other
Acquisition Documents, and shall enforce all of its rights and remedies
thereunder as it deems appropriate in its reasonable business judgment;
provided, however, no Loan Party shall take any action or fail to take any
action which would result in a waiver or other loss of any material right or
remedy of such Loan Party thereunder.

10.14     PCA Real Estate Collateral.  With respect to each parcel of the PCA
Real Estate Collateral, within sixty (60) days following the date of this
Agreement, the Company shall provide to the Administrative Agent each of the
following, and each in form and substance reasonably satisfactory to
Administrative Agent:

(a)          a duly executed Mortgage providing for a fully perfected first
priority Lien, in favor of the Administrative Agent, in all right, title and
interest of the Company or such Subsidiary in each parcel of the PCA Real Estate
Collateral;

 

62

1377643.07

 

--------------------------------------------------------------------------------



(b)          an ALTA Loan Title Insurance Policy, issued by an insurer
reasonably acceptable to the Administrative Agent, insuring the Administrative
Agent’s first priority Lien on each parcel of the PCA Real Estate Collateral and
containing such endorsements as the Administrative Agent may reasonably require
(it being understood that the amount of coverage, exceptions to coverage and
status of title set forth in such policy shall be reasonably acceptable to the
Administrative Agent, but shall not be in excess of the fair market value of
such property);

(c)          copies of all documents of record concerning each parcel of the PCA
Real Estate Collateral as shown on the commitment for the ALTA Loan Title
Insurance Policy referred to above;

(d)          original or certified copies of all insurance policies required to
be maintained with respect to the PCA Real Estate Collateral by this Agreement,
the applicable Mortgage or any other Loan Document;

(e)          an ALTA survey of each parcel of the PCA Real Estate Collateral
certified to the Administrative Agent meeting such standards as the
Administrative Agent may reasonably establish and otherwise reasonably
satisfactory to the Administrative Agent;

(f)           flood insurance policy concerning each parcel of the PCA Real
Estate Collateral, if required by the Flood Disaster Protection Act of 1973;

(g)          an appraisal, prepared by an independent appraiser, of each parcel
of the PCA Real Estate Collateral, which appraisal shall satisfy the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act,
if applicable, and shall evidence compliance with the supervisory loan-to-value
limits set forth in the Federal Deposit Insurance Corporation Improvement Act of
1991, if applicable;

(h)          a zoning letter for each such parcel of the PCA Real Estate
Collateral; and

(i)           such other documents, certificates, subordinations and agreements
relating to each parcel of the PCA Real Estate Collateral as the Administrative
Agent may reasonably request.

10.15     Collateral Access Agreements.  If, at any time, the Loan Parties shall
have more than $1,000,000 in the aggregate of Collateral at any location at
which any Loan Party is a lessee or bailee, then, promptly upon the request of
the Administrative Agent, the Company shall use its reasonable best efforts to
deliver a Collateral Access Agreement for such location.

 

SECTION 11

NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are Paid in Full, the
Company agrees for itself and each of its Subsidiaries that, unless at any time
the Required Lenders shall otherwise expressly consent in writing, it will:

 

63

1377643.07

 

--------------------------------------------------------------------------------



11.1       Debt.  Not, and not permit any other Loan Party to, create, incur,
assume or suffer to exist any Debt, except:

 

(a)

Obligations under this Agreement and the other Loan Documents;

(b)          Debt secured by Liens permitted by Section 11.2(d), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt at any time outstanding shall not exceed $3,500,000, provided,
however, the forgoing limit shall not include a Sale Leaseback if such Sale
Leaseback is consummated in an arm’s-length manner on market terms and
conditions;

(c)          Debt of the Company to any domestic Wholly-Owned Subsidiary or Debt
of any domestic Wholly-Owned Subsidiary to the Company or another domestic
Wholly-Owned Subsidiary; provided that, upon the reasonable request of
Administrative Agent, such Debt shall be evidenced by a demand note in form and
substance reasonably satisfactory to the Administrative Agent and pledged and
delivered to the Administrative Agent pursuant to the Collateral Documents as
additional collateral security for the Obligations, and the obligations under
such demand note shall be subordinated to the Obligations of the Company
hereunder in a manner reasonably satisfactory to the Administrative Agent;

(d)          Debt described on Schedule 11.1 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased in
excess of the amount set forth on such Schedule;

(e)          Contingent Liabilities arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 11.5;

(f)           Contingent Liabilities listed on Schedule 11.1 and Contingent
Liabilities arising with respect to customary indemnification obligations in
favor of sellers in connection with Acquisitions permitted hereunder;

(g)          Guaranties by the Company and/or its Subsidiaries in respect of
Debt of the Company or its domestic Subsidiaries permitted by this Section 11.1;

(h)          Hedging Obligations incurred in favor of Administrative Agent, any
Lender or any of their Affiliates for bona fide hedging purposes and not for
speculation;

(i)           Debt owing to any trust created under a supplemental executive
retirement program of the Company;

(j)           Unsecured Subordinated Debt up to an aggregate principal amount
outstanding at any time of Fifty Million Dollars ($50,000,000), approved prior
to the incurrence thereof by the Administrative Agent and subject, at all times
after the incurrence thereof, to a Subordination Agreement; and

 

64

1377643.07

 

--------------------------------------------------------------------------------



(k)          Debt of the Company owing to the Canadian Entities up to $5,000,000
in the aggregate.

11.2       Liens.  Not, and not permit any other Loan Party to, create or permit
to exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

(a)          Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves; provided, however, that if the amount of any such tax or
charge exceeds $1,000,000, unless Administrative Agent waives such requirement
in Administrative Agent’s sole discretion, the Company shall promptly deposit
with Administrative Agent cash collateral which in Administrative Agent’s
judgment must be adequate to pay and discharge any such item in full, together
with all legal fees and costs that might be incurred by Administrative Agent
(which legal fees and costs the Company hereby agrees to pay).

(b)          Liens arising in the ordinary course of business (such as (i) Liens
of carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
any surety bonds, bids, performance bonds and similar obligations (in each case,
the terms and provisions relating to Liens being approved in advance by
Administrative Agent) for sums not overdue or being contested in good faith by
appropriate proceedings and not involving any advances or borrowed money or the
deferred purchase price of property or services and, in each case, for which it
maintains adequate reserves; provided, however, that if the amount of any such
Lien exceeds $1,000,000, unless Administrative Agent waives such requirement in
Administrative Agent’s sole discretion, the Company shall promptly deposit with
Administrative Agent cash collateral which in Administrative Agent’s judgment
must be adequate to pay and discharge any such item in full, together with all
legal fees and costs that might be incurred by Administrative Agent (which legal
fees and costs the Company hereby agrees to pay).

(c)          Liens described on Schedule 11.2 as of the Closing Date, including,
Liens on the assets of PCA to be purchased under the PCA Acquisition Documents;

(d)          subject to the limitation set forth in Section 11.1(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens existing on property at the time of the acquisition
thereof by any Loan Party (and not created in contemplation of such acquisition)
and (iii) Liens that constitute purchase money security interests on any
property securing debt incurred for the purpose of financing all or any part of
the cost of acquiring such property, provided that any such Lien attaches to
such property within 20 days of the acquisition thereof and attaches solely to
the property so acquired;

 

65

1377643.07

 

--------------------------------------------------------------------------------



(e)          attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding $500,000 arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(f)           easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of any Loan Party; provided,
however, that if the amount of any of the foregoing exceeds $1,000,000, unless
Administrative Agent such requirement in Administrative Agent’s sole discretion,
the Company shall promptly deposit with Administrative Agent cash collateral
which in Administrative Agent’s judgment must be adequate to pay and discharge
any such item in full, together with all legal fees and costs that might be
incurred by Administrative Agent (which legal fees and costs the Company hereby
agrees to pay).

(g)          Liens in favor of landlords with respect to assets located at
locations leased by the Company or any other Loan Party if such provisions
granting a Lien are in existence on the Closing Date in leases that are in
existence on the Closing Date, provided, however, with respect to any locations
leased by the Company or any other Loan Party after the Closing Date, the
related lease shall not contain any provisions granting a landlord a lien on any
assets of the Company or any Loan Party or grant the landlord the right to
dispose of any assets of the Company or any Loan Party and to the extent any
location leased after the Closing Date is in a jurisdiction with a statutory
lien in favor of a landlord, such lease shall contain a waiver of such statutory
landlord lien;

(h)           Liens granted to the Issuing Lender or Administrative Agent under
or in connection with any Master Letter of Credit Agreement or any L/C
Application or any cash collateral delivered to Administrative Agent or the
Issuing Lender in connection therewith or any Collateral Document; and

(i)           the replacement, extension or renewal of any Lien permitted by
clause (c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof).

11.3       Operating Leases.  Not permit the aggregate amount of all rental
payments under Operating Leases made (or scheduled to be made) by the Loan
Parties (on a consolidated basis) to exceed $6,000,000 in any Fiscal Year,
provided, however, the forgoing limit shall not include if the Brampton, Ontario
facility is sold, transferred or assigned, the rental payments with respect to
any replacement location if such rental payments are on an arm’s-length basis on
market terms and conditions.

11.4       Restricted Payments.  Not, and not permit any other Loan Party to,
(a) make any distribution or pay any dividend or distribution to any holders of
its Capital Securities, (b) purchase or redeem any of its Capital Securities,
(c) pay any management fees or similar fees to any of its equityholders or any
Affiliate thereof, (d) make any redemption, prepayment, defeasance, repurchase
or any other payment in respect of any Debt (but not including the Obligations),
prior to its stated maturity or amortization schedule (in each case as such

 

66

1377643.07

 

--------------------------------------------------------------------------------



amortization schedule exists on the date hereof), (e) set aside funds for any of
the foregoing, or (f) make any payment, redemption, prepayment, defeasance,
repurchase or any other payment or reimbursement of any fees or expenses in
respect of any Subordinated Debt, except that the Company may make any payment
of principal, interest, fees or otherwise on the Subordinated Debt as the holder
of the Subordinated Debt is expressly permitted to receive free of trust for the
Administrative Agent for the benefit of Lenders under the terms of the relevant
Subordination Agreement, provided, however, in no event shall the Company or any
other Loan Party make any payment of principal, interest, fees or otherwise on
the Subordinated Debt if an Unmatured Event of Default or an Event of Default
exist. Notwithstanding the foregoing, the Company may, in compliance with all
applicable federal and state laws, rules and regulations, (A) make a
distribution or pay a dividend to any holders of the Company’s Capital
Securities, if and only if, no Unmatured Event of Default or Event of Default
has occurred and is continuing and no Unmatured Event of Default and no Event of
Default is reasonably likely to occur from the making of any payment
contemplated by this clause (A), and all such dividends and distributions on the
Company’s Capital Securities do not exceed $5,500,000 in any Fiscal Year, and
(B) make a distribution or pay a dividend to any holders of the Company’s
Capital Securities and/or purchase or redeem any of the Company’s Capital
Securities, as applicable, if and only if (i) no Unmatured Event of Default or
Event of Default has occurred and is continuing and no Unmatured Event of
Default and no Event of Default is reasonably likely to occur from the making of
any payment contemplated by this clause (B), (ii) the Total Leverage Ratio is
less than 1.50 to 1.00 for two consecutive Computation Periods, and (iii) all
such distributions and dividends on the Company’s Capital Securities and all
such purchases and redemptions of the Company’s Capital Securities do not exceed
50% of Consolidated Net Income in the aggregate per Fiscal Year (including the
Fiscal Year in which the second such Computation Period occurs).

11.5       Mergers, Consolidations, Sales.  Not, and not permit any other Loan
Party to, (a) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person, (b) except as contemplated by clause (e) of this Section below,
sell, transfer, convey or lease all or any substantial part of its assets or
Capital Securities (including the sale of Capital Securities of any Subsidiary)
except for sales of inventory, excess equipment, and obsolete equipment in the
ordinary course of business, (c) sell, transfer or assign any portion of the
Real Estate Collateral unless in connection therewith unless the Net Cash
Proceeds received are applied to the Obligations as set forth in this Agreement
and the Guaranty and Collateral Agreement, (d) sell, transfer or assign the
Brampton, Ontario facility except in on an arm’s-length basis and on market
terms and conditions, (e) sell, transfer or assign the Capital Securities of any
of the Canadian Entities or the Mexican Entity, or all or substantially all of
the assets of any of the Canadian Entities or the Mexican Entity, unless the Net
Cash Proceeds received are applied to the Obligations as set forth in this
Agreement and the Guaranty and Collateral Agreement, or (f) sell or assign with
or without recourse any receivables, except for (i) any such merger,
consolidation, sale, transfer, conveyance, lease or assignment of or by any
Wholly-Owned Subsidiary into the Company or into any other domestic Wholly-Owned
Subsidiary; (ii) any such purchase or other acquisition by the Company or any
domestic Wholly-Owned Subsidiary of the assets or Capital Securities of any
Wholly-Owned Subsidiary; (iii) the PCA Acquisition, and (iv) any other
Acquisition by the Company where:

 

67

1377643.07

 

--------------------------------------------------------------------------------



(a)          the business or division acquired are for use, or the Person
acquired is engaged, in the businesses engaged in by the Loan Parties on the
Closing Date or reasonably related thereto;

(b)          at the time of the consummation of such Acquisition, the
Administrative Agent shall have received a certificate from a Senior Officer
certifying that immediately before and after giving effect to such Acquisition,
no Event of Default or Unmatured Event of Default shall exist or is reasonably
likely to occur as a result of such Acquisition, and that such Acquisition is
permitted hereunder, together with a pro forma Compliance Certificate;

(c)          the board of directors or similar governing body of the target
company has approved such Acquisition, and such acquisition is friendly, rather
than hostile, in nature;

(d)          not less than 10 Business Days prior to the closing of such
Acquisition, the Administrative Agent shall have received complete executed or
conformed copies of each material document, instrument and agreement to be
executed in connection with such Acquisition together with all lien search
reports and lien release letters and other documents as the Administrative Agent
may require to evidence the termination of Liens on the assets or business to be
acquired;

(e)          not less than 10 Business Days prior to such Acquisition, the
Administrative Agent shall have received (i) an acquisition summary with respect
to the Person and/or business or division to be acquired, such summary to
include a reasonably detailed description thereof (including financial
information) and operating results (including financial statements for the most
recent 12 month period for which they are available and as otherwise available),
(ii) Uniform Commercial Code, tax and judgment searches from the appropriate
jurisdictions, (iii) the terms and conditions, including economic terms, of the
proposed Acquisition, (iv) the Company’s calculation of pro forma EBITDA
relating thereto and the delivery of a pro-forma consolidated balance sheet,
statement of cash flows and income statement adjusted after giving effect to the
consummation of the proposed Acquisition, and (v) copies of the audited
financial statements (if available, or unaudited financial statements if no
audited financial statements exist) for the target company for the three fiscal
years (if available) most recently ended and for each of the completed fiscal
quarters in the then current fiscal year. The proforma financial statements
referred to in this clause shall contain consolidated and consolidating balance
sheets, income statements, statements of cash flows and such other reports and
disclosures of the Company as well as the target company and shall cover such
forecast periods, as Administrative Agent may in its reasonable discretion
require.

(f)           simultaneously with the closing of such Acquisition, the target
company (if such Acquisition is structured as a purchase of equity), or the Loan
Party (if such Acquisition is structured as a purchase of assets or a merger and
a Loan Party is the surviving entity), shall execute and deliver to
Administrative Agent (a) such documents, Collateral Access Agreements, pledges,
security agreements, notes, and other agreements, certificates and opinions
necessary to grant to Administrative Agent for the benefit of the Lenders a
first priority Lien (subject to Permitted Liens) in all of the assets of such
target company or surviving company, including the equity thereof, and their
respective Subsidiaries, including the equity thereof, each in form and
substance satisfactory to Administrative Agent, (b) an unlimited guaranty of the
Obligations, or at the option of Administrative Agent in Administrative Agent’s
absolute discretion, a joinder

 

68

1377643.07

 

--------------------------------------------------------------------------------



agreement satisfactory to Administrative Agent in which such target company or
surviving company, and their respective Subsidiaries becomes a borrower under
this Agreement and assumes primary, joint and several liability for the
Obligations, and (c) a collateral assignment by the Loan Party of rights in
favor of Administrative Agent with respect to the Acquisition Documents for such
Acquisition and the Administrative Agent and the Lenders shall be permitted to
rely on the legal opinions delivered by such Loan Party in connection with such
Acquisition; and

(g)          if the Acquisition is structured as a merger, the Company is the
surviving entity;

 

(h)

the provisions of Section 10.9 have been satisfied;

(i)           for any acquisition with an aggregate purchase price greater than
$2,000,000 (including without limitation any deferred purchase price, seller
notes, assumed Indebtedness, or similar items), the target company has an EBITDA
(provided, however, that with respect to the purchase of assets of less than an
entire target company, EBITDA will be calculated on a proforma basis prepared in
good faith based on reasonable assumptions) in excess of zero Dollars for the
twelve month period ended on the last day of the calendar month most recently
ended prior to the date such acquisition is consummated; and

(j)           the aggregate consideration to be paid by the Loan Parties
(including any Debt assumed or issued in connection therewith, the amount
thereof to be calculated in accordance with GAAP, the fair market value of any
non-cash consideration, and any earn-outs or deferred purchase price payments to
be calculated in accordance with GAAP) in connection with such Acquisition (or
any series of related Acquisitions), together with all fees and expenses
incurred in connection with such acquisition does not exceed, $5,000,000,
provided however, the foregoing $5,000,000 limitation shall be increased to
$25,000,000 at all times after the ratio of Total Funded Debt to EBITDA is less
than 1.00 to 1.00 for two consecutive Computation Periods.

11.6       Modification of Organizational Documents.  Not permit the charter,
by-laws or other organizational documents of any Loan Party to be amended or
modified in any way which could reasonably be expected to materially adversely
affect the interests of the Lenders; not change, or allow any Loan Party to
change, its state of formation or its organizational form.

11.7       Transactions with Affiliates.  Not, and not permit any other Loan
Party to, enter into, or cause, suffer or permit to exist any transaction,
arrangement or contract with any of its other Affiliates (other than the Loan
Parties) which is on terms which are materially less favorable than are
reasonably obtainable from any Person which is not one of its Affiliates and
excluding any employment agreements with any officers and directors of any Loan
Party to the extent approved by the Board of Directors (or a committee thereof)
of such Loan Party and disclosed by the Company in accordance with all
applicable public reporting laws, rules, and regulations.

11.8       Inconsistent Agreements.  Not, and not permit any other Loan Party
to, enter into, or be a party to, any agreement containing any provision which
would (a) be violated or breached by any borrowing by the Company hereunder or
by the performance by any Loan Party of any of its Obligations hereunder or
under any other Loan Document, (b) prohibit any Loan Party from granting to the
Administrative Agent and the Lenders, a Lien on any of its assets or (c) create
or

 

69

1377643.07

 

--------------------------------------------------------------------------------



permit to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (i) pay dividends or make other distributions to
the Company or any other Subsidiary, or pay any Debt owed to the Company or any
other Subsidiary, (ii) make loans or advances to any Loan Party or
(iii) transfer any of its assets or properties to any Loan Party, other than
(A) customary restrictions and conditions contained in agreements relating to
the sale of all or a substantial part of the assets of any Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder, (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, and Capital
Leases permitted by this Agreement if such restrictions or conditions apply only
to the property or assets securing such Debt and (C) customary provisions in
leases and other contracts restricting the assignment thereof.

11.9       Business Activities; Issuance of Equity.  Not, and not permit any
other Loan Party to, engage in any line of business other than the businesses
engaged in on the date hereof and businesses reasonably related thereto. Not,
and not permit any other Loan Party to, issue any Capital Securities other than
(a) any issuance of shares of the Company’s common Capital Securities pursuant
to any employee or director option program, benefit plan or compensation
program, and (b) any issuance by a Subsidiary to the Company or another
Subsidiary in accordance with Section 11.4.

11.10     Investments.  Not, and not permit any other Loan Party to, make or
permit to exist any Investment in any other Person, except the following:

(a)          contributions by the Company to the capital of any domestic
Wholly-Owned Subsidiary, or by any Subsidiary to the capital of any other
domestic Wholly-Owned Subsidiary, so long as the recipient of any such capital
contribution has guaranteed the Obligations as required by this Agreement;

 

(b)

Investments constituting Debt permitted by Section 11.1;

(c)          Contingent Liabilities constituting Debt permitted by Section 11.1
or Liens permitted by Section 11.2;

 

(d)

bank deposits in the ordinary course of business;

(e)          Investments in securities of account debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors; and

 

(f)

Investments listed on Schedule 11.10 as of the Closing Date.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (y) no Investment otherwise permitted by clause (b)
or (c) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.

 

70

1377643.07

 

--------------------------------------------------------------------------------



11.11     Restriction of Amendments to Certain Documents.  Not amend or
otherwise modify, or waive any rights under, any of the Sears Agreements or the
Wal-Mart Agreements, if, in any case, such amendment, modification or waiver
could reasonably be expected to be adverse to the interests of the Lenders or be
materially adverse to the Company.

11.12     Restriction of Amendments to Subordinated Debt Documents, the PCA
Acquisition Documents, and Acquisition Documents.  Not agree to, acquiesce to,
or consent to any amendment, modification, supplement, restatement, replacement
or change to any provision of any of the Subordinated Debt Documents; not agree
to, acquiesce to, or consent to any amendment, modification, supplement,
restatement, replacement or change to any provision of any of the PCA
Acquisition Documents; not agree to, acquiesce to, or consent to any amendment,
modification, supplement, restatement, replacement or change to any provision of
any of the Acquisition Documents which could materially and adversely affect the
Lenders or materially adversely affect the rights and remedies of the Loan
Parties thereunder

11.13     Transactions with Sears or Wal-Mart.   Not, and not permit any other
Loan Party to, enter into any new agreement with Sears relating to studio
(including portrait studio) operations at any Sears location without first
obtaining a Collateral Access Agreement executed by Sears that has been approved
by the Administrative Agent; not, and not permit any other Loan Party to, enter
into any new agreement with Wal-Mart relating to studio (including portrait
studio) operations at any Wal-Mart location without first obtaining a Collateral
Access Agreement executed by Wal-Mart that has been approved by the
Administrative Agent.

11.14     Dormant Entities.  Not allow or permit any Dormant Entity to (i) have
or hold any assets of any kind or nature other than the Capital Securities of
another Loan Party, (ii) have or incur any liabilities, obligations or Debt of
any kind other than incidental corporate maintenance items, incidental tax
liabilities, (iii) have any operations or employees, or (iv) merge with any Loan
Party that is not a Dormant Entity unless such other Loan Party is the surviving
entity.

11.15     Fiscal Year.  Not change its Fiscal Months, Fiscal Quarters or Fiscal
Years from what is set forth on Schedule 1.1.

 

11.16

Financial Covenants.  

11.16.1                Total Funded Debt to EBITDA Ratio.  Not permit, as of the
last day of any Fiscal Quarter, the ratio of Total Funded Debt to EBITDA for the
Computation Period ended on the last day of such Fiscal Quarter, to exceed the
applicable ratio set forth below:

Computation Period

Ending

Ratio of Total Funded Debt to

EBITDA

July 21, 2007, and the last day of each Fiscal Quarter thereafter

3.00 to 1.00

 

 

71

1377643.07

 

--------------------------------------------------------------------------------



11.16.2                Minimum EBITDA.  Not permit, as of the last day of any
Computation Period, EBITDA for such Computation Period to be less than the
amount set forth below for such Computation Period:

Computation Period

Ending

Minimum

EBITDA

July 21, 2007, and the last day of each Fiscal Quarter thereafter

$50,000,000.00

 

11.16.3                Interest Coverage Ratio.  Not permit the Interest
Coverage Ratio for any Computation Period to be less than the applicable ratio
set forth below for such Computation Period:

Computation Period

Ending

Interest Coverage Ratio

July 21, 2007, and the last day of each Fiscal Quarter thereafter

3.00 to 1.00

 

 

SECTION 12

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

12.1       Initial Credit Extension.  The obligation of the Lenders to make the
initial Loans and the obligation of the Issuing Lender to issue its initial
Letter of Credit (whichever first occurs) is, in addition to the conditions
precedent specified in Section 12.2, subject to the conditions precedent
that the Administrative Agent shall have received all of the following, each
duly executed and dated the Closing Date (or such earlier date as shall be
satisfactory to the Administrative Agent), in form and substance satisfactory to
the Administrative Agent (and the date on which all such conditions precedent
have been satisfied or waived in writing by the Administrative Agent and the
Lenders is called the “Closing Date”):

 

12.1.1

Financial Statements.  

(a)            The Administrative Agent and the Lenders shall have received and
shall be satisfied with the unqualified audited consolidated financial
statements for the Company and its Subsidiaries for Fiscal Years 2005 and 2006
and the interim unaudited consolidated financial statements year-to-date Fiscal
Year 2007. The Administrative Agent and the Lenders shall have received and
shall be satisfied with the audited consolidated financial statements for PCA
and its Subsidiaries for Fiscal Years 2005 and 2006 and, if available, the
interim unaudited consolidated financial statements year-to-date Fiscal Year
2007. The Administrative Agent and the Lenders shall have received and shall be
satisfied with the projections of the Company’s and its Subsidiaries’
consolidated financial condition (income statements, balance sheets and cash
flow

 

72

1377643.07

 

--------------------------------------------------------------------------------



statements) and results of operations, on a Fiscal Quarter basis for Fiscal
Years 2007, 2008, 2009, 2010, 2011 and 2012 as furnished to Administrative Agent
and the Lenders and other information furnished to Administrative Agent by the
Company after giving effect to the consummation of the financings contemplated
hereby and the closing of the PCA Acquisitions as if such transactions had
occurred on such date. The Administrative Agent and the Lenders shall be
satisfied that the foregoing items, (i) for the periods ended on or before the
Closing Date, fairly and accurately reflect the business and financial condition
of the Company and its Subsidiaries, their cash flows and the results of their
operations for such periods in accordance with GAAP (except the monthly
financial statements were prepared consistent with current practice of the
company (i.e., not in accordance with GAAP)), and (ii) for the periods that will
end after the Closing Date, fairly and accurately forecast the business and
financial condition of the Company and its Subsidiaries cash flows, and the
results of their operations for such periods in accordance with GAAP.

(b)            The Administrative Agent and the Lenders shall receive
satisfactory evidence, including certification from the Company that, after
giving effect to the funding of the Loans at closing and payment of all costs
and expenses: (i) minimum trailing twelve-month EBITDA, calculated in a manner
consistent with the financial statements and projections delivered to the
Administrative Agent prior to the date hereof, pro forma, after giving effect to
the PCA Acquisition (for the period ending February 4, 2007 (and with respect to
PCA, for the period ending January 29, 2007)) of $52.5 million, and (ii) the
Total Leverage Ratio, pro forma after giving effect to the PCA Acquisition (for
the period ending February 4, 2007 (and with respect to PCA, for the period
ending January 29, 2007)) was less than 2.40 to 1.00.

(c)            Copies of internal management reports with financial statements
for the Company for the 2006 and 2005 Fiscal Years, and copies of internal
management reports with financial statements for PCA for the 2006 and 2005
Fiscal Years.

 

12.1.2

Notes.  A Note for each Lender.

12.1.3    Authorization Documents.  For each Loan Party, such Person’s
(a) charter (or similar formation document), certified by the appropriate
governmental authority; (b) good standing certificates in its state of
incorporation (or formation) and in each other state requested by the
Administrative Agent; (c) bylaws (or similar governing document);
(d) resolutions of its board of directors (or similar governing body) approving
and authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; and
(e) signature and incumbency certificates of its officers executing any of the
Loan Documents and authorized to submit a Notice of Borrowing (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.

 

73

1377643.07

 

--------------------------------------------------------------------------------



12.1.4    Consents, etc.  Certified copies of all documents evidencing any
necessary corporate or partnership action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Loan
Parties of the Loan Documents, the PCA Acquisition Documents, and the documents
referred to in this SECTION 12.

12.1.5    Letter of Direction.  A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

12.1.6    Reaffirmation to Guaranty and Collateral Agreement.  A counterpart of
the Reaffirmation to Guaranty and Collateral Agreement executed by each Loan
Party (other than the Company, the Dormant Entities, the UK Entity, the Mexican
Entity, and the Canadian Entities), together with all items required to be
delivered in connection therewith.

 

12.1.7

Opinions of Counsel.  Opinions of counsel for each Loan Party.

12.1.8    Insurance.  Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lenders’ loss payee and as an
additional insured on all related insurance policies.

12.1.9    Payment of Fees.  Evidence of payment by the Company of all accrued
and unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).

12.1.10                Solvency Certificate.  A Solvency Certificate executed by
a Senior Officer of the Company.

12.1.11                Search Results; Lien Terminations.  Certified copies of
UCC search reports dated a date reasonably near to the Closing Date, listing all
effective financing statements which name any Loan Party and PCA and its
Subsidiaries (in each case, under their present names and any previous names) as
debtors, together with (a) copies of such financing statements, (b) such other
UCC termination statements as the Administrative Agent may reasonably request.

12.1.12                Filings, Registrations and Recordings.  The
Administrative Agent shall have received each document (including Mortgages and
UCC financing statements) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein and
the Real Estate Collateral described therein, prior to any other Liens, in
proper form for filing, registration or recording.

 

74

1377643.07

 

--------------------------------------------------------------------------------



12.1.13                Closing Certificate.  A certificate executed by an
officer of the Company on behalf of the Company certifying the matters set forth
in Section 12.2.1 as of the Closing Date.

12.1.14                No Material Adverse Change.  The Administrative Agent and
the Lenders shall be satisfied that since February 4, 2007, there has been no
Material Adverse Effect with respect to the Company and its Subsidiaries. The
Administrative Agent and the Lenders shall be satisfied that since January 29,
2007, there has been no Closing Date Material Adverse Effect with respect to PCA
and its Subsidiaries.

12.1.15                Wal-Mart Extension.  Evidence that each of the Wal-Mart
Agreements shall have been assigned to the Company under terms and conditions
acceptable to the Administrative Agent and that Wal-Mart has waived any
non-competition provisions of the Wal-Mart Agreements. PCA shall have delivered
to the Company a written consent of Wal-Mart, in form and substance acceptable
to Administrative Agent, that (i) approves the transactions contemplated by the
PCA Acquisition Documents, (ii) consents to and approves of the assignment from
PCA to the Company of the Wal-Mart Agreements, (iii) waives and/or deems
satisfied the conditions and requirements set forth in Sections 7a. and b. and
8a.1. and h. of Appendix-1 to the Master Lease Agreement which is one of the
Wal-Mart Agreements, which Master Lease Agreement shall have been executed by
Wal-Mart and shall be in full force and effect at, or effective as of, the
Closing, (iv) waives any existing breaches or defaults thereunder, and
(v) contains such other terms and provision as Administrative Agent may
reasonably request.

12.1.16                Disclosure.  The Company shall have certified that it has
disclosed to Administrative Agent and the Lenders all material facts and
circumstances relating to the Loan Parties’ business, assets, liabilities,
properties, condition (financial or otherwise), results of operations or
prospects of the Loan Parties and their customers.

12.1.17                PCA Acquisition.  All conditions precedent (except the
payment of the purchase price) to consummate the PCA Acquisition shall have been
met to the reasonable satisfaction of the Company or waived by the parties
thereto and the Administrative Agent shall have been provided evidence
reasonably satisfactory to it with respect thereto. The material terms and
material provisions of the PCA Acquisition Documents shall be on terms and
conditions reasonably acceptable to the Administrative Agent and the purchase
price thereof (excluding any customary working capital adjustment and any
assumed liabilities) shall not exceed $100,000,000. The Administrative Agent
shall be reasonably satisfied with the results of its legal (including
environmental) and business due diligence on PCA and its Subsidiaries.

12.1.18                Governmental Approvals.  All governmental approvals
necessary to consummate the purchase of PCA shall have been received and all
waiting periods thereunder shall have expired, including, early termination with
respect to Hart-Scott-Rodino Anti Trust Improvements Act.

12.1.19                Bankruptcy Court Approval.  The Administrative Agent
shall be satisfied with the Bankruptcy Court’s 363/365 Order and the Bankruptcy
Court’s approval of the PCA Acquisition Documents and the assumption of all
agreements by the Company

 

75

1377643.07

 

--------------------------------------------------------------------------------



thereunder. The Administrative Agent shall have received a copy of the 363/365
Order and each such order shall be acceptable to Administrative Agent. PCA shall
have complied with all orders of the Bankruptcy Court and all provisions of the
Bankruptcy Code (and all rules thereunder). The 363/365 Order shall not have
been stayed, modified or reversed, and there shall be no appeal pending with
respect thereto and the such order shall be in full force and effect.

12.1.20                Other.  Such other documents, agreements, certificates
and opinions as the Administrative Agent or any Lender may reasonably request
including without limitation, those items listed on the documents and
requirements list attached hereto as Exhibit F and incorporated herein.

 

12.1.21

Real Estate Documents (other than the PCA Real Estate Collateral).  

With respect to each parcel of the Real Estate Collateral (other than the PCA
Real Estate Collateral), a duly executed amendment to each Mortgage, together
with a date down of each ALTA Loan Title Insurance Policy, issued by an insurer
acceptable to the Administrative Agent and such affidavits relating to title and
survey matters as may be reasonably requested by the title company or
Administrative Agent.

12.2       Conditions.  The obligation (a) of each Lender to make each Loan and
(b) of the Issuing Lender to issue each Letter of Credit is subject to the
following further conditions precedent that:

12.2.1    Compliance with Warranties, No Default, etc.  Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit, the
following statements shall be true and correct:

(a)          the representations and warranties of each Loan Party set forth in
this Agreement and the other Loan Documents shall be true and correct in all
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and

(b)          no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing.

12.2.2    Confirmatory Certificate.  If requested by the Administrative Agent or
any Lender, the Administrative Agent shall have received (in sufficient
counterparts to provide one to each Lender) a certificate dated the date of such
requested Loan or Letter of Credit and signed by a duly authorized
representative of the Company as to the matters set out in Section 12.2.1 (it
being understood that each request by the Company for the making of a Loan or
the issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Company that the conditions precedent set
forth in Section 12.2.1 will be satisfied at the time of the making of such Loan
or the issuance of such Letter of Credit), together with such other documents as
the Administrative Agent or any Lender may reasonably request in support
thereof.

 

76

1377643.07

 

--------------------------------------------------------------------------------



 

SECTION 13

EVENTS OF DEFAULT AND THEIR EFFECT.

13.1       Events of Default.  Each of the following shall constitute an Event
of Default under this Agreement:

13.1.1    Non-Payment of the Loans, etc.  Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by the Company hereunder or under
any other Loan Document.

13.1.2    Non-Payment of Other Debt.  Any default shall occur under the terms
applicable to any Debt of any Loan Party individually or in an aggregate amount
(for all such Debt so affected and including undrawn committed or available
amounts and amounts owing to all creditors under any combined or syndicated
credit arrangement) exceeding $500,000 and such default shall (a) consist of the
failure to pay such Debt when due, after giving effect to any cure periods in
any documents relating to such Debt, whether by acceleration or otherwise, or
(b)  permit the holder or holders thereof, or any trustee or agent for such
holder or holders, to cause such Debt to become due and payable (or require any
Loan Party to purchase or redeem such Debt or post cash collateral in respect
thereof) prior to its expressed maturity, or (c) accelerate the maturity, of
such Debt.

13.1.3    Other Material Obligations.  Default in the payment when due, or in
the performance or observance of, any obligation of, or condition agreed to by,
any Loan Party with respect to any agreement, contract or lease, where such
default, singly or in the aggregate with all other such defaults, might
reasonably be expected to have a Material Adverse Effect. Breach or default
under any Subordinated Debt which is not cured or waived within any applicable
grace period, or any Subordinated Debt has become due and payable (or any Loan
Party is required to purchase or redeem such Subordinated Debt or post cash
collateral in respect thereof) prior to its expressed maturity.

13.1.4    Bankruptcy, Insolvency, etc.  Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

13.1.5    Non-Compliance with Loan Documents.  (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1.5, 10.2, 10.5,
10.11, 10.12, 10.13, 10.14 or SECTION 11; or (b) failure by any Loan Party to
comply with or to perform any other provision of this Agreement or any other
Loan Document (and not

 

77

1377643.07

 

--------------------------------------------------------------------------------



constituting an Event of Default under any other provision of this SECTION 13
for which no other grace period is specified) and continuance of such failure
described in this clause (b) for 20 consecutive days.

13.1.6    Representations; Warranties.  Any representation or warranty made by
any Loan Party herein or any other Loan Document is breached or is false or
misleading, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Loan Party to the Administrative Agent or any
Lender in connection herewith is false or misleading on the date as of which the
facts therein set forth are stated or certified.

13.1.7    Pension Plans.  (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$250,000 individually or in the aggregate; (b) a contribution failure occurs
with respect to any Pension Plan sufficient to give rise to a Lien under
Section 302(f) of ERISA; (c) the failure to pay any Unfunded Liability within
the time periods required by law or required by any written agreement between
any Loan Party and any governmental authority, or (d) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that the Company or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $250,000 individually or in the aggregate.

13.1.8    Judgments.  Final judgments (unless covered by insurance without a
reservation of rights by the applicable insurer) which exceed $500,000
individually or in the aggregate shall be rendered against any Loan Party and
shall not have been paid, discharged or vacated or had execution thereof stayed
pending appeal within 30 days after entry or filing of such judgments.

13.1.9    Invalidity of Collateral Documents, etc.  Any Collateral Document
shall cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.

13.1.10                Sears Agreements; Wal-Mart Agreements.  Any material
default or material breach, or notice (written or oral) of any default or
breach, under any of the Sears Agreements, or any termination of any of the
Sears Agreements (except for a termination of the Sears Agreement in Canada not
arising from a breach or default by the Company or any other Loan Party of such
agreement) or any notice (written or oral) of any intent to terminate or not
renew or extend any of the Sears Agreements (except for a termination of the
Sears Agreement in Canada not arising from a breach or default by the Company or
any other Loan Party of such agreement), or any of the Sears Agreements (except
for an expiration of the Sears Agreement in Canada in accordance with its terms
not arising from a breach or default by the Company or any other Loan Party of
such agreement) shall cease to be in full force and effect whether by their
terms or due to an early termination. Any material default or material breach,
or notice (written or oral) of

 

78

1377643.07

 

--------------------------------------------------------------------------------



any default or breach, under any of the Wal-Mart Agreements (other than the UK
Wal-Mart Agreement (as such term is defined the defined term Wal-Mart
Agreements), or any termination of any of the Wal-Mart Agreements (other than
the UK Wal-Mart Agreement), or any notice (written or oral) of any intent to
terminate or not renew or extend any of the Wal-Mart Agreements(other than the
UK Wal-Mart Agreement), or any of the Wal-Mart Agreements (other than the UK
Wal-Mart Agreement) shall cease to be in full force and effect whether by their
terms or due to an early termination.

13.1.11                Guaranty.  Any Loan Party or any other Person shall
contest in any manner the validity, binding nature or enforceability of any
guaranty of the Obligations (including the Guaranty and Collateral Agreement) or
shall assert the invalidity or unenforceability of, or deny any liability under,
any guaranty of the Obligations (including the Guaranty and Collateral
Agreement) or any Loan Party fails to comply with any of the terms or provisions
of any guaranty of the Obligations (including the Guaranty and Collateral
Agreement), or any representation or warranty is false or any covenant is
breached of any Loan Party herein or in any guaranty of the Obligations
(including the Guaranty and Collateral Agreement).

 

13.1.12

Change of Control.  A Change of Control shall occur.

13.1.13                Closing of Locations.  The closing (rounded downwards to
the nearest whole number) of more than 12% of the sum of (a) the Company and its
Subsidiary’s retail locations existing on the Closing Date which is three
thousand and ninety four (3,094) locations (after giving effect to the closing
of the PCA Acquisition), plus (b) the Company and its Subsidiary’s new retail
locations opened after the Closing Date minus (c) up to 500 stores which are
permitted to be closed by Wal-Mart under the Wal-Mart Agreement on or before
July 31, 2008.

13.1.14                Material Adverse Effect.  The occurrence of any event or
circumstance which could reasonably be likely to give rise to a Material Adverse
Effect.

13.1.15                Invalidity of Subordination Provisions, etc.  Any
subordination provision in any document or instrument governing Subordinated
Debt, or any subordination provision in any guaranty by any Subsidiary of any
Subordinated Debt, shall cease to be in full force and effect, or any Loan Party
or any other Person (including the holder of any applicable Subordinated Debt)
shall contest in any manner the validity, binding nature or enforceability of
any such provision.

13.2       Effect of Event of Default.  If any Event of Default described in
Section 13.1.4 shall occur in respect of the Company, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, the Administrative Agent may (and, upon the written
request of the Required Lenders shall) declare the Commitments to be terminated
in whole or in part and/or declare all or any part of the Loans and all other
Obligations hereunder to be due and payable and/or demand that the Company
immediately Cash Collateralize all or any Letters of Credit, whereupon the
Commitments shall immediately terminate (or be reduced, as applicable) and/or
the Loans and

 

79

1377643.07

 

--------------------------------------------------------------------------------



other Obligations hereunder shall become immediately due and payable (in whole
or in part, as applicable) and/or the Company shall immediately become obligated
to Cash Collateralize the Letters of Credit (all or any, as applicable), all
without presentment, demand, protest or notice of any kind. The Administrative
Agent shall promptly advise the Company of any such declaration, but failure to
do so shall not impair the effect of such declaration. Any cash collateral
delivered hereunder shall be held by the Administrative Agent (without liability
for interest thereon) and applied to the Obligations arising in connection with
any drawing under a Letter of Credit. After the expiration or termination of all
Letters of Credit, such cash collateral shall be applied by the Administrative
Agent to any remaining Obligations hereunder and any excess shall be delivered
to the Company or as a court of competent jurisdiction may elect. If an Event of
Default shall occur and be continuing, the Administrative Agent, on behalf of
the Lenders, may exercise, in addition to all other rights and remedies against
the Company and each other Loan Party granted to them in this Agreement, the
other Loan Documents and in any other instrument or agreement securing,
evidencing or relating to the Obligations, and all rights and remedies of a
creditor under any applicable law or at equity.

13.3       Setoff.  The Company agrees for itself and each other Loan Party that
the Administrative Agent, each Lender and the Issuing Lender have all rights of
set-off and bankers’ lien provided by applicable law, and in addition thereto,
the Company, for itself and each other Loan Party. If an Event of Default shall
have occurred and be continuing, the Administrative Agent, each Lender, the
Issuing Lender, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Administrative
Agent, such Lender, the Issuing Lender or any such Affiliate to or for the
credit or the account of the Company or any other Loan Party against any and all
of the obligations of the Company or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to the Administrative Agent,
such Lender or the Issuing Lender, irrespective of whether or not such the
Administrative Agent, Lender or the Issuing Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Company or such Loan Party may be contingent or unmatured or are owed to a
branch or office of the Administrative Agent, such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of the Administrative Agent, each Lender, the Issuing
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, such Lender, the Issuing Lender or their respective
Affiliates may have. The Administrative Agent, each Lender and the Issuing
Lender agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

13.4       Sharing of Payments.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other

 

80

1377643.07

 

--------------------------------------------------------------------------------



Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)         if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(ii)        the provisions of this Subsection shall not be construed to apply to
(x) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in the aggregate amount of all unreimbursed payments and
disbursements under all Letters of Credit to any assignee or participant, other
than to the Company or any Subsidiary thereof (as to which the provisions of
this Subsection shall apply).

The Company for itself and each other Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Company and each other Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Company and each other Loan Party in the amount of such
participation.

 

SECTION 14

THE AGENTS.

14.1       Appointment and Authorization.  Each Lender hereby irrevocably
(subject to Section 14.10) appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

14.2       Issuing Lender.  The Issuing Lender shall act on behalf of the
Lenders (according to their Applicable Percentage) with respect to any Letters
of Credit issued by it and the documents associated therewith. The Issuing
Lender shall have all of the benefits and immunities (a) provided to the
Administrative Agent in this SECTION 14 with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with Letters of Credit
issued by it or

 

81

1377643.07

 

--------------------------------------------------------------------------------



proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this SECTION 14, included the Issuing Lender
with respect to such acts or omissions and (b) as additionally provided in this
Agreement with respect to the Issuing Lender.

14.3       Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

14.4       Exculpation of Administrative Agent.  None of the Administrative
Agent nor any of its directors, officers, employees or agents shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except to the extent resulting from its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein as determined by a final, nonappealable judgment by a court of
competent jurisdiction), or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by any
Loan Party or Affiliate of the Company, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document (or the creation,
perfection or priority of any Lien or security interest therein), or for any
failure of the Company or any other party to any Loan Document to perform its
Obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Company or any of the Company’s Subsidiaries or Affiliates.

14.5       Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the

 

82

1377643.07

 

--------------------------------------------------------------------------------



conditions specified in SECTION 12, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

14.6       Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default or Unmatured
Event of Default except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Event of Default or Unmatured Event of Default and stating that
such notice is a “notice of default”. The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Event of Default or Unmatured Event of Default
as may be requested by the Required Lenders in accordance with SECTION 13;
provided that unless and until the Administrative Agent has received any such
request, the Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default or Unmatured Event of Default as it shall deem advisable or in the best
interest of the Lenders.

14.7       Credit Decision.  Each Lender acknowledges that the Administrative
Agent has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Company hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.

14.8       Indemnification.  Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand the Administrative
Agent and its directors, officers, employees and agents (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), according to its applicable Applicable Percentage, from
and against any and all Indemnified Liabilities (as hereinafter defined);

 

83

1377643.07

 

--------------------------------------------------------------------------------



provided that no Lender shall be liable for any payment to any such Person of
any portion of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person’s own gross negligence or willful misconduct. No
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company. The undertaking in this Section shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the Letters of Credit,
any foreclosure under any of the Loan Documents, or any modification, release or
discharge of, any or all of the Loan Documents, termination of this Agreement
and the resignation or replacement of the Administrative Agent.

14.9       Administrative Agent in Individual Capacity.  LaSalle and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the Loan
Parties and Affiliates as though LaSalle were not the Administrative Agent
hereunder and without notice to or consent of any Lender. Each Lender
acknowledges that, pursuant to such activities, LaSalle or its Affiliates may
receive information regarding the Company or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Company or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to
their Loans (if any), LaSalle and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though LaSalle were not the Administrative Agent, and the terms “Lender” and
“Lenders” include LaSalle and its Affiliates, to the extent applicable, in their
individual capacities.

14.10     Successor Administrative Agent.  The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall,
with (so long as no Event of Default exists) the consent of the Company (which
shall not be unreasonably withheld or delayed), appoint from among the Lenders a
successor agent for the Lenders. If no successor agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this SECTION 14 and
Sections 15.5 and 15.17 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date

 

84

1377643.07

 

--------------------------------------------------------------------------------



which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

14.11     Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including, without limitation, any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under SECTION 5, and Sections 15.5 and 15.17)
allowed in such judicial proceedings; and

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under SECTION 5, and Sections 15.5 and 15.17.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

14.12     Other Agents; Arrangers and Managers.  None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger,” if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other

 

85

1377643.07

 

--------------------------------------------------------------------------------



Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.

14.13     Collateral Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, and notwithstanding
anything contained herein or in any other Loan Document to the contrary, (a) to
release any Lien granted to or held by the Administrative Agent under any
Collateral Document (i) upon termination of the Commitments and payment in full
of all Loans and all other obligations of the Company hereunder and the
expiration or termination of all Letters of Credit; (ii) constituting property
sold or to be sold or disposed of as part of or in connection with any
disposition permitted hereunder; or (iii) subject to Section 15.1, if approved,
authorized or ratified in writing by the Required Lenders; or (b) to subordinate
its interest in any Collateral to any holder of a Lien on such Collateral which
is permitted by Section 11.2(d) (it being understood that the Administrative
Agent may conclusively rely on a certificate from the Company in determining
whether the Debt secured by any such Lien is permitted by Section 11.1(b)). Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release, or subordinate its
interest in, particular types or items of Collateral pursuant to this
Section 14.13. Each Lender hereby authorizes the Administrative Agent to give
blockage notices in connection with any Subordinated Debt at the direction of
Required Lenders and agrees that it will not act unilaterally to deliver such
notices.

 

SECTION 15

GENERAL.

 

15.1

Waiver; Amendments.  

15.1.1      No delay on the part of the Administrative Agent or any Lender in
the exercise of any right, power or remedy shall operate as a waiver thereof,
nor shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy.

15.1.2      Unless expressly set forth herein or in a Loan Document, no
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement or the other Loan Documents shall in any event be effective
unless the same shall be in writing and acknowledged by Lenders having an
aggregate Applicable Percentage of not less than the aggregate Applicable
Percentage expressly designated herein with respect thereto or, in the absence
of such designation as to any provision of this Agreement, by the Required
Lenders, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

15.1.3      No amendment, modification, waiver or consent shall (a) extend or
increase the Commitment of any Lender without the written consent of each Lender
directly affected thereby, (b) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or any
fees payable hereunder without the written consent of each Lender directly
affected thereby, (c) reduce the principal amount of any Loan, the rate of
interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby (except for periodic adjustments of interest
rates and fees based on a change in the applicable level as set forth in this

 

86

1377643.07

 

--------------------------------------------------------------------------------



Agreement for which no consent shall be required)), or (d) release all or
substantially all of the Guarantors from its obligations under the Guaranty and
Collateral Agreement or all or substantially all of the Collateral and the Real
Estate Collateral granted under the Collateral Documents, change the definition
of Required Lenders, change any provision of this Section 15.1.3(d) or reduce
the aggregate Applicable Percentage required to effect an amendment,
modification, waiver or consent, without, in each case in this clause (d), the
written consent of all Lenders.

15.1.4      No provision of Sections 6.2.2 or 6.3 with respect to the timing or
application of mandatory prepayments of the Loans shall be amended, modified or
waived without the consent of Lenders having a majority of the aggregate
Applicable Percentage of the Term B Loans affected thereby.

15.1.5      No provision of SECTION 14 or other provision of this Agreement
affecting the Administrative Agent in its capacity as such shall be amended,
modified or waived without the consent of the Administrative Agent. No provision
of this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.

15.1.6      Notwithstanding anything contained herein to the contrary, if a
Lender fails, refuses or otherwise does not consent to any amendment,
modification, waiver or restatement of this Agreement or any Loan Document, then
the Company in consultation with the Administrative Agent or Administrative
Agent can require, at any time within ninety (90) days following such failure or
refusal, that such Lender sell to the Administrative Agent or another Lender, on
no less than ten (10) Business Days prior written notice, at par (with the
Company paying any LIBOR breakage costs and similar items), all of its
Commitments.

15.2       Confirmations.  The Company and each holder of a Note agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

 

15.3

Notices.  

 

15.3.1      Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices and other communications hereunder shall be in writing (including
facsimile transmission) and shall be sent to the applicable party at its address
shown on Annex B and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier. Notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). For
purposes of

 

87

1377643.07

 

--------------------------------------------------------------------------------



Sections 2.2.2 and 2.2.3, the Administrative Agent shall be entitled to rely on
telephonic instructions from any person that the Administrative Agent in good
faith believes is an authorized officer or employee of the Company, and the
Company shall hold the Administrative Agent and each other Lender harmless from
any loss, cost or expense resulting from any such reliance. Notices delivered
through electronic communications to the extent provided in Section 15.3.2)
below, shall be effective as provided in said Section.

15.3.2      Notices and other communications to the Lenders and the Issuing
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Lender pursuant to this Agreement
if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

15.3.3      Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

15.4       Computations.  Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with GAAP, consistently applied. If any other changes in
accounting principles from those used in the preparation of any of the Financial
Statements are required by or result from the promulgation of principles, rules,
regulations, guidelines, pronouncements or opinions by the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), and any of such changes result in a change in the method of
calculation of, or affect the results of such calculation of, any of the
financial covenants, standards or terms found herein, then the parties hereto
agree to enter into and diligently pursue negotiations in order to amend such

 

88

1377643.07

 

--------------------------------------------------------------------------------



financial covenants, standards or terms so as to equitably reflect such changes,
with the desired result that the criteria for evaluating the financial condition
and results of operations of the Loan Parties shall be the same after such
changes as if such changes had not been made; provided, however, that until such
amendments satisfactory to the Company, the Administrative Agent and the
Required Lenders are made, all financial covenants herein and all the provisions
hereof which contemplate financial calculation hereunder shall remain in full
force and effect and shall be calculated in accordance with GAAP in a manner
consistent with the preparation of the February 4, 2007 audited financial
statements.

15.5       Costs, Expenses and Taxes.  The Company shall pay (i) all reasonable
out of pocket fees, costs and expenses incurred by the Administrative Agent and
its Affiliates (including all Attorney Costs), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket fees,
costs and expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket fees, costs and expenses
incurred by the Administrative Agent, any Lender or the Issuing Lender
(including all Attorney Costs for the Administrative Agent, any Lender or the
Issuing Lender), in connection with the enforcement or protection of its rights
(a) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (b) in connection with the Loans made, or
Letters of Credit issued hereunder, including all such out of pocket fees, costs
and expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

15.6

Assignments; Participations.

 

15.6.1

Successors and Assigns Generally.  

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Company nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of Subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 15.6.2
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

89

1377643.07

 

--------------------------------------------------------------------------------



(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)

Minimum Amounts.

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)        in any case not described in Subsection (b)(i)(a) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Loan, or $100,000, in the case of any assignment in
respect of the Term B Loans, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)       Required Consents. No consent shall be required for any assignment
except to the extent required by Subsection (b)(i)(b) of this Section and, in
addition:

(A)        the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) a Revolving Loan if such assignment is to a Person that is not a Lender
with a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) a Term B Loan to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

90

1377643.07

 

--------------------------------------------------------------------------------



(iv)         Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)          No Assignment to the Company. No such assignment shall be made to
the Company or any of the Company’s Affiliates or Subsidiaries.

(vi)         No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

(vii)       No Assignment to Identified Persons. No such assignment shall be
made to a Person listed on Exhibit G.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Subsection (c) below of this Section, from and after the effective date
specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of SECTION 8,
Section 15.5, Section 15.17, and Section 15.18 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Subsection (d) of this Section.

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Company, shall maintain at one of its offices in Chicago,
Illinois a copy of each Assignment and Assumption Agreement delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Company, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Company or the Administrative Agent, sell participations to
any Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or

 

91

1377643.07

 

--------------------------------------------------------------------------------



obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Company, the Administrative Agent and the Lenders, Issuing Lender and
Swing Line Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the matters set forth
in Section 15.1.3 that affects such Participant. Subject to Subsection (e) of
this Section, the Company agrees that each Participant shall be entitled to the
benefits of SECTION 8 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Subsection (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 13.3 as though it were a Lender, provided such Participant agrees to
be subject to Section 13.4 as though it were a Lender.

(e)          Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 7.4 and SECTION 8 and than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 7.4 unless the Company is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the Company,
to comply with Section 7.4(e) as though it were a Lender.

15.6.2    Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

15.7       GOVERNING LAW.  THIS AGREEMENT, EACH NOTE AND EACH OTHER LOAN
DOCUMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES, EXCEPT THAT
(I) THE LAW THAT GOVERNS THE PERFECTION, EFFECT OF PERFECTION OR NON-PERFECTION,
AND ENFORCEMENT OF LIENS AND SECURITY INTERESTS SUBJECT TO THE UCC SHALL BE THE
LAW DETERMINED TO BE APPLICABLE UNDER THE PROVISIONS OF THE UCC AS ADOPTED AND
IN EFFECT IN THE STATE OF ILLINOIS, AND (II) THE PROVISIONS OF THE LOAN
DOCUMENTS PERTAINING TO THE CREATION OR PERFECTION OF LIENS AND SECURITY
INTERESTS OR THE ENFORCEMENT OF RIGHTS OF

 

92

1377643.07

 

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT IN THE COLLATERAL NOT SUBJECT TO THE UCC AND LOCATED IN A
STATE OTHER THAN THE STATE OF ILLINOIS SHALL BE GOVERNED BY THE LAWS OF SUCH
STATE.

15.8       Confidentiality.  Each of the Administrative Agent, the Lenders and
the Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Lender.

For purposes of this Section, “Information” means all information received from
the Company or any other Loan Party relating to the Company or any other Loan
Party or any of their respective businesses, other than any such information
that is available to the Administrative Agent, any Lender or the Issuing Lender
on a nonconfidential basis prior to disclosure by the Company or any other Loan
Party, provided that, in the case of information received from the Company or
any other Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

15.9       Severability.  Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

15.10     Nature of Remedies.  All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or

 

93

1377643.07

 

--------------------------------------------------------------------------------



privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

15.11     Entire Agreement.  This Agreement, the other Loan Documents, and the
Agent Fee Letter, constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

15.12     Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Receipt of an executed signature page to this Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof. Electronic records of executed Loan Documents maintained by the Lenders
shall deemed to be originals. Subject to and except as provided in SECTION 12,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.

15.13     Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

15.14     No Third Party Beneficiaries.  No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.

15.15     Captions; Recitals.  Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement. The
recitals to this Agreement are substantive in nature and are incorporated herein
as a part of this Agreement.

15.16     Customer Identification - USA Patriot Act Notice.  Each Lender and
LaSalle (for itself and not on behalf of any other party) hereby notifies the
Loan Parties that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or LaSalle, as applicable, to
identify the Loan Parties in accordance with the Act.

15.17     INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”)

 

94

1377643.07

 

--------------------------------------------------------------------------------



AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR
ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE COMPANY OR ANY
OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES” (I) THE EXECUTION OR DELIVERY OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN, OR LETTER OF CREDIT
OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY
THE ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT UNDER OR ANY LETTER OF CREDIT
IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS SUBSTANCES ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE COMPANY OR ANY LOAN PARTY, OR ANY LIABILITY UNDER OR RELATED TO ANY
ENVIRONMENTAL LAW RELATED IN ANY WAY TO THE COMPANY OR ANY LOAN PARTY, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE COMPANY OR ANY LOAN PARTY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY THE COMPANY OR ANY OTHER LOAN PARTY AGAINST
AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT, IF THE COMPANY OR SUCH LOAN PARTY HAS OBTAINED
A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION.

ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF
THE LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS
OF CREDIT, EXPIRATION, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR
DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS
AGREEMENT.

To the extent that the Company for any reason fails to indefeasibly pay any
amount required under Section 15.5 or this Section 15.17 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing

 

95

1377643.07

 

--------------------------------------------------------------------------------



Lender or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this
Subsection are subject to the provisions of Section 2.5. All amounts due under
Section 15.5 or this Section 15.17 shall be payable promptly but in no event
later than 15 days after demand therefor.

15.18     Nonliability of Lenders; Waiver of Consequential Damages, Etc.  The
relationship between the Company on the one hand and the Lenders and the
Administrative Agent on the other hand shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Loan Parties, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor. Neither the Administrative Agent nor any Lender undertakes any
responsibility to any Loan Party to review or inform any Loan Party of any
matter in connection with any phase of any Loan Party’s business or operations.
The Company agrees, on behalf of itself and each other Loan Party, that neither
the Administrative Agent nor any Lender shall have liability to any Loan Party
(whether sounding in tort, contract or otherwise) for losses suffered by any
Loan Party in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. The Company
acknowledges that it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party. No joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY SHALL NOT, AND
SHALL NOT PERMIT ANY LOAN PARTY TO, ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST
ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, ANY LOAN, OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF. NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE

 

96

1377643.07

 

--------------------------------------------------------------------------------



OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

15.19     FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

15.20     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

15.21     Statutory Notice - Oral Commitments.  Nothing contained in the
following notice shall be deemed to limit or modify the terms of this Agreement
and the other Loan Documents:

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED OR
THAT IS IN ANY WAY RELATE TO THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS. TO
PROTECT COMPANY AND EACH OTHER LOAN PARTY (BORROWER) AND

 

97

1377643.07

 

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND THE LENDERS (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS THE COMPANY AND ADMINISTRATIVE AGENT AND THE
LENDERS REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY
LATER AGREE IN WRITING TO MODIFY IT.

Company acknowledges that there are no other agreements between Administrative
Agent, Lenders, Company and the Loan Parties, oral or written, concerning the
subject matter of the Loan Documents, and that all prior agreements concerning
the same subject matter, including any proposal or commitment letter, are merged
into the Loan Documents and thereby extinguished.

[signature pages follow]

 

98

1377643.07

 

--------------------------------------------------------------------------------



The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

CPI Corp., a Delaware corporation

 

 

By:

 

Title:

 

 

99

1377643.07

 

--------------------------------------------------------------------------------



LaSalle Bank National Association,

as Administrative Agent, as Issuing Lender and as a

Lender

 

 

By:

 

Title:

 

 

100

1377643.07

 

--------------------------------------------------------------------------------



ANNEX A

 

LENDERS AND APPLICABLE PERCENTAGES

 

 

Lender

Term B

Commitment

Amount

Revolving

Commitment

Amount

Pro

Rate

Share*/

LaSalle Bank National Association

$115,000,000.00

$40,000,000.00**/

100.000000000%

TOTALS

$115,000,000.00

$40,000,000.00

100.000000000%

 

 

**/         Revolving Commitment Amount reduces as set forth in the Credit
Agreement. Includes Swing Line Commitment Amount of $5,000,000.

 

1377643.07

 

--------------------------------------------------------------------------------



ANNEX B

 

ADDRESSES FOR NOTICES

 

CPI CORP.

1706 Washington Avenue,

St. Louis, MO 63103

Attention: Mr. Gary Douglass, Treasurer

Telephone: (314) 231-1575 ext. 3310

Facsimile: (314) 613-6750

 

 

With a copy to:

 

CPI CORP.

1706 Washington Avenue,

St. Louis, MO 63103

Attention: Mr. Dale Heins, Assistant Treasurer

Telephone: (314) 231-1575 ext. 4104

Facsimile: (314) 613-6750

 

 

And an additional copy to:

 

CPI CORP.

1706 Washington Avenue,

St. Louis, MO 63103

Attention: Ms. Jane Nelson, General Counsel

Telephone: (314) 231-1575 ext. 3323

Facsimile: (314) 231-4233

 

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender

 

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

 

One North Brentwood Blvd., Suite 950

Clayton, Missouri 63105

Attention: Kimberly Admire

Telephone: (314) 613-1908

Facsimile: (314) 621-1612

 

 

1377643.07

 

--------------------------------------------------------------------------------



All Other Notices

 

One North Brentwood Blvd., Suite 950

Clayton, Missouri 63105

Attention: Margaret Dierkes

Telephone: (314) 613-1916

Facsimile: (314) 621-1612

 

 

With a copy to:

 

Steven C. Drapekin

Lewis Rice & Fingersh L.C.

500 North Broadway, Suite 2000

St. Louis, Missouri 63102

Telephone: (314) 444-7692

Facsimile: (314) 612-7692

 

ii

1377643.07

 

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF NOTE

 

_______,_______

$__________________

Chicago, Illinois

 

The undersigned, for value received, promises to pay to the order of
______________ (the “Lender”) at the principal office of LaSalle Bank National
Association (the “Administrative Agent”) in Chicago, Illinois the aggregate
unpaid amount of all Loans made to the undersigned by the Lender pursuant to the
Credit Agreement referred to below (as shown on the schedule attached hereto
(and any continuation thereof) or in the records of the Lender), such principal
amount to be payable on the dates set forth in the Credit Agreement.

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Second Amended and Restated Credit Agreement, dated as of
June 8, 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; terms not otherwise defined herein are used
herein as defined in the Credit Agreement), among the undersigned, certain
financial institutions (including the Lender) and the Administrative Agent, to
which Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

CPI CORP.

 

 

By:

 

Title:

 

A-1

1377643.07

 

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

To:

LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Second Amended and Restated Credit Agreement dated as of
June 8, 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among CPI Corp. (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.

I.             Reports. Enclosed herewith is a copy of the [annual
audited/quarterly] report of the Company as at _____________, ____ (the
“Computation Date”), which report fairly presents in all material respects the
financial condition and results of operations [(subject to the absence of
footnotes and to normal year-end adjustments)] of the Company as of the
Computation Date and has been prepared in accordance with GAAP consistently
applied.

II.           Underlying Calculations. Enclosed herewith is a copy of the
spreadsheets and other calculations used to calculate the financial tests below.

III.          Financial Tests. The Company hereby certifies and warrants to
Administrative Agent, Issuing Lender and each Lender that the following is a
true and correct computation as at the Computation Date of the following ratios
and/or financial restrictions contained in the Credit Agreement and each of the
enclosed are true and correct as at the Computation Date:

A.

Section 11.16.2 Minimum EBITDA

 

1.

Consolidated Net Income

$________

 

(which includes agreed upon PCA historical

 

EBITDA of $_________)

 

2.

Plus:

 

(A) Interest Expense

$________

 

(B) income tax expense

$________

 

(C) depreciation and amortization

$________

 

(D) non-cash charges (unless otherwise

 

approved by the Administrative Agent)

 

for such period, (i) for the 2007 and

 

2008 Fiscal Years, not exceeding

 

a cumulative aggregate of $10,000,000,

 

and (ii) for all periods thereafter while this

 

Agreement is in existence, not exceeding

 

a cumulative aggregate of $3,000,000

 

in the aggregate

$________

 

(E) non-cash charges relating to any

 

share-based compensation awards,

 

B-1

1377643.07

 

--------------------------------------------------------------------------------



 

to the extent such non-cash charges

 

were expensed during such period

 

in accordance with SFAS 123R or

 

are required to be shown as an expense

 

in any financial statements for periods

 

prior to the effective date of SFAS 123R

$________

 

(F) costs and expenses incurred in

 

connection with (i) the transactions

 

contemplated by the Credit Agreement and

 

the other Loan Documents and any related

 

fee letters and (ii) the PCA Acquisition

$________

 

(G) for the 2007 and 2008 Fiscal Years

 

, cash charges for severance expenses for

 

such period not exceeding a cumulative

 

aggregate of $10,000,000

$________

 

(H) other adjustments acceptable

 

to the Administrative Agent

$________

 

3.

Total--Items No 1 plus 2 (EBITDA)

$________

 

4.

Minimum EBITDA Required by

 

Section 11.16.2

$50,000,000

 

5.

All cash and noncash components of EBITDA: See Attached

 

B.

Section 11.16.1 - Maximum Total Funded Debt to EBITDA Ratio

 

1.

Total Funded Debt

$________

 

2.

EBITDA

$________

 

(from Item A(3) above)

 

3.

Ratio of (1) to (2)

____ to 1.00

 

4.

Maximum allowed

3.00 to 1.00

 

C.

Section 11.16.3 - Interest Coverage Ratio

 

1.

EBITDA

$________

 

(from Item A(3) above)

 

2.

Cash Interest Expense

$________

 

3.

Ratio of (1) to (2)

____ to 1.00

 

4.

Minimum allowed

3.00 to 1.00

 

B-2

1377643.07

 

--------------------------------------------------------------------------------



 

D.

Location Closings and Openings -- Section 10.1.9

 

See Attached

 

The Company further certifies Administrative Agent and the Lenders that no Event
of Default or Unmatured Event of Default has occurred and is continuing. The
Company has caused this Certificate to be executed and delivered by its duly
authorized officer on _________________, ____.

CPI CORP.

 

 

By:

 

Title:

 

Attachments (must include at least the following):

(i) 

Detail of all cash and noncash components of EBITDA

(ii)

Location Closing and Openings

 

B-3

1377643.07

 

--------------------------------------------------------------------------------



EXHIBIT C

 

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

Date:_________________

To:

CPI Corp.

and

LaSalle Bank National Association, as Administrative Agent

 

Re:

Assignment under the Credit Agreement referred to below

 

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1. Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2. Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with _______________________

1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3Select as appropriate.

4Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

C-1

1377643.07

 

--------------------------------------------------------------------------------



the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

______________________________

 

______________________________

 

2.

Assignee[s]:

______________________________

 

______________________________

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.

Company(s):

______________________________

4.

Administrative Agent:      _____________________________, as the administrative
agent under the Credit Agreement

5.

Credit Agreement:              The Second Amended and Restated Credit Agreement
dated as of ____________, 2007 among CPI Corp., the Lenders parties thereto, and
LaSalle Bank National Association, as Administrative Agent

6.

Assigned Interest[s]:

Assignor[s]5

Assignee[s]6

Facility Assigned7

Aggregate Amount of Commitment/
Loans for all Lenders8

Amount of Commitment/
Loans Assigned8

Percentage Assigned of Commitment/
Loans9

 

 

 

$

$

$

 

 

 

$

$

$

 

 

 

$

$

$

______________________

5List each Assignee, as appropriate.

6Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term B Loan Commitment,” etc.)

7Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

C-2

1377643.07

 

--------------------------------------------------------------------------------



[7.    Trade Date:______________]10

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR[S]11

[NAME OF ASSIGNOR]

By: 

 

Title:

 

[NAME OF ASSIGNOR]

By: 

Title: 

 

 

ASSIGNEE[S]12

[NAME OF ASSIGNEE]

By: 

Title: 

 

[NAME OF ASSIGNEE]

By: 

Title: 

[Consented to and]13 Accepted:

______________________

10To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

11Add additional signature blocks as needed.

12Add additional signature blocks as needed.

13To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

C-3

1377643.07

 

--------------------------------------------------------------------------------



LaSalle Bank National Association, as Administrative Agent

By:

Title:

[Consented to:]14

[NAME OF RELEVANT PARTY]

By:

Title:

 

 

 

 

 

 

 

 

 

______________________

14To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

 

C-4

1377643.07

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Second Amended and Restated Credit Agreement dated as of _______, 2007

among CPI Corp., the Lenders parties thereto,

and LaSalle Bank National Association, as Administrative Agent

 

1.

Representations and Warranties.

 

1.1          Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.        Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 15.6.1(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 15.6.1(b) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 10.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents

 

C-5

1377643.07

 

--------------------------------------------------------------------------------



and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date. At Administrative Agent’s option, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
[the][each] Assigned Interest (including payments of principal, interest, fees
and other amounts) to [the][the relevant] Assignee whether such amounts have
accrued prior to, on or after the Effective Date, or the Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.           General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 

C-6

1377643.07

 

--------------------------------------------------------------------------------



EXHIBIT D

FORM OF NOTICE OF BORROWING

 

To:

LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Second Amended and Restated Credit Agreement dated as of
June 8, 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among CPI Corp. (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

(i)          The requested borrowing date for the proposed borrowing (which is a
Business Day) is ______________, ____.

 

(ii)

The aggregate amount of the proposed borrowing is $______________.

(iii)        The type of [Revolving Loans] [Term B Loans] comprising the
proposed borrowing are [Base Rate] [LIBOR] Loans.

(iv)        The duration of the Interest Period for each LIBOR Loan made as part
of the proposed borrowing, if applicable, is ___________ months (which shall be
1, 2, 3 or 6 months).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the advance requested hereby, before and after giving effect thereto.

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on ___________, ______.

CPI CORP.

 

By: __________________________________

Title: ______________________________

 

D-1

1377643.07

 

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

To:

LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Second Amended and Restated Credit Agreement dated as of
June 8, 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among CPI Corp. (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

(a)          on [____date____] convert $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the [________] Rate,
into a(n) [________] Loan [and, in the case of a LIBOR Loan, having an Interest
Period of [_____] month(s)];

[(b)        on [____date____] continue $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the LIBOR Rate, as a
LIBOR Loan having an Interest Period of [_____] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on ___________, ______.

CPI CORP.

 

By: __________________________________

Title: _________________________________

 

E-1

1377643.07

 

--------------------------------------------------------------------------------



EXHIBIT F

DOCUMENTS AND REQUIREMENTS LIST

 

 

F-1

1377643.07

 

 